EXHIBIT 99.1 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS TO BE HELD JULY 16, 2012 - and - NOTICE OF ORIGINATING APPLICATION - and - MANAGEMENT INFORMATION CIRCULAR with respect to a PLAN OF ARRANGEMENT involving CE FRANKLIN LTD. - and - NOCL HOLDING B.V. - and - NOV DISTRIBUTION SERVICES ULC These materials are important and require your immediate attention.They require shareholders of CE Franklin Ltd. to make important decisions.If you are in doubt as to how to make such decisions, please contact your financial, legal, tax or other professional advisors.THE BOARD OF DIRECTORS OF CE FRANKLIN LTD. RECOMMENDS THAT SHAREHOLDERS VOTE FOR THE ARRANGEMENT. June 15, 2012 Contents LETTER TO SHAREHOLDERS i NOTICE OF SPECIAL MEETING OF SHAREHOLDERS iii NOTICE OF ORIGINATING APPLICATION v INFORMATION CIRCULAR 1 Introduction 1 Forward-looking Information and Statements 1 GLOSSARY OF TERMS 3 Conventions 12 SUMMARY 13 The Arrangement 13 Special Meeting and Record Date 13 The Companies 14 Background to and Reasons for the Arrangement 14 Recommendation of the CEF Board 15 Fairness Opinion 15 Vote Required to Approve the Arrangement 15 Payment of Consideration 15 Conditions to the Arrangement 15 Court Approval 16 Non-Solicitation and Right to Match 16 Termination Payment 16 Fees and Expenses 16 Support Agreements 16 Rights of Dissent 17 Certain Canadian Federal Income Tax Considerations 17 Certain United States Federal Income Tax Considerations 17 Depositary 18 Stock Exchange Delisting 18 Risk Factors 18 INFORMATION CONCERNING THE MEETING 19 Solicitation of Proxies 19 Appointment and Revocation of Proxies 19 Signature of Proxy 20 Voting of Proxies 20 Exercise of Discretion of Proxy 20 Advice to Beneficial Shareholders 20 Record Date and Voting of CEF Shares 21 Contents (continued) Notice to United States CEF Shareholders 21 BACKGROUND TO THE ARRANGEMENT 22 Background to the Arrangement Agreement 22 Recommendation of the CEF Board 26 Reasons for the Arrangement 26 Fairness Opinion 27 Support Agreements 28 THE ARRANGEMENT 28 Effect of the Arrangement 28 Change of Control Benefits 28 Treatment of CEF Options 29 Treatment of CEF Performance Share Units and CEF Restricted Share Units 29 Treatment of CEF Deferred Share Units 29 Vote Required to Approve the Arrangement 29 Steps of the Arrangement 29 THE ARRANGEMENT AGREEMENT 31 Representations and Warranties 31 Covenants 32 Conditions 36 Covenants Regarding Non-Solicitation 39 Termination Payment 41 Fees and Expenses 41 Guarantees by NOCL and the Guarantor 42 Termination 42 Amendments and Waivers 43 Governing Law 43 PRINCIPAL LEGAL MATTERS 43 Court Approval and Completion of the Arrangement 43 MI 61-101 44 Stock Exchange Delisting and Status as a Reporting Issuer Following the Arrangement 45 Regulatory Approval 45 Judicial Developments 46 CERTAIN CANADIAN FEDERAL INCOME TAX CONSIDERATIONS 46 Contents (continued) Holders Resident in Canada 47 Holders Not Resident in Canada 48 CERTAIN UNITED STATES FEDERAL INCOME TAX CONSIDERATIONS 48 U.S. Holders 49 Non-U.S. Holders 50 INTERESTS OF CERTAIN PERSONS OR COMPANIES IN THE ARRANGEMENT 51 INFORMATION CONCERNING CE FRANKLIN LTD. 52 General Information Concerning CE Franklin Ltd. 52 Price Range and Trading Volume of CEF Shares 52 Previous Purchases 53 Previous Distributions 53 Ownership of Securities of CE Franklin Ltd. 54 Auditors, Registrar and Transfer Agent 55 Additional Information 55 INFORMATION CONCERNING THE PURCHASER PARTIES 55 NOCL 56 Acquisitionco 56 Guarantor 56 RISK FACTORS 56 Risks Relating to the Arrangement 56 Risks Relating to the Corporation 57 RIGHTS OF DISSENTING SHAREHOLDERS 57 PROCEDURES FOR THE SURRENDER OF SHARE CERTIFICATESAND RECEIPT OF CONSIDERATION 59 EXPENSES OF THE ARRANGEMENT 60 EXPERTS 60 APPROVAL OF THE INFORMATION CIRCULAR 60 CONSENT OF CIBC WORLD MARKETS INC. 61 APPENDIX A ARRANGEMENT RESOLUTION A-1 APPENDIX B ARRANGEMENT AGREEMENT B-1 APPENDIX C INTERIM ORDER C-1 APPENDIX D FAIRNESS OPINION D-1 APPENDIX E SECTION (ALBERTA) E-1 June15, 2012 Dear Shareholders: The board of directors (the "CEF Board") of CE Franklin Ltd. ("CEF" or the "Corporation") invites you to attend a special meeting (the "Meeting") of the holders (the "CEF Shareholders") of common shares in the capital of CEF ("CEF Shares") to be held at the Corporation's principal offices, 1800, 635 - 8th Avenue S.W., Calgary, Alberta on Monday, July 16, 2012 at 9:00 a.m. (Calgary time). At the Meeting, the CEF Shareholders will be asked to approve a special resolution (the "Arrangement Resolution") approving an arrangement (the "Arrangement") involving CEF, NOV Distribution Services ULC ("Acquisitionco"), and NOCL Holding B.V. ("NOCL") whereby Acquisitionco will acquire all of the issued and outstanding CEF Shares on the terms provided for in the arrangement agreement (the "Arrangement Agreement") dated May 30, 2012, as amended and restated on June 15, 2012, among CEF, Acquisitionco, NOCL and Dreco Energy Services ULC.Acquisitionco and NOCL are indirect subsidiaries of National Oilwell Varco, Inc. The Arrangement provides that holders of common shares in the capital of CEF ("CEF Shareholders") will receive $12.75 in cash for each common share in the capital of CEF ("CEF Shares").The CEF options, CEF restricted share units and CEF performance share units will vest in accordance with their terms and pursuant to the Arrangement.The CEF options will be exercisable into CEF Shares and the holders of the resulting CEF Shares will receive $12.75 in cash for each CEF Share pursuant to the Arrangement.The CEF restricted share units and a portion of the CEF performance share units will be settled for CEF Shares and the holders of the resulting shares will receive $12.75 in cash for each CEF Share pursuant to the Arrangement.The holders of the remaining CEF performance share units will receive $12.75 in cash from CEF for the settlement thereof.Holders of CEF deferred share units will receive $12.75 in cash from CEF for each deferred share unit so held.Further details regarding the Arrangement can be found in the management information circular accompanying this letter (the "Information Circular"). The CEF Board has considered the Arrangement, has determined (with two directors abstaining due to a conflict of interest) that the Arrangement is in the best interests of CEF and fair to the CEF Shareholders, has approved the Arrangement and the Arrangement Agreement and recommends that CEF Shareholders vote FOR the Arrangement Resolution.The CEF Board, after consulting with its financial and legal advisors, came to these determinations based on, among other things, the opinion of the Corporation's financial advisor. The Arrangement Resolution must be approved by not less than 66⅔% of the votes cast by CEF Shareholders present or represented by proxy and entitled to vote at the Meeting.Directors of CEF (other than the abstaining directors), senior officers of CEF and a wholly-owned subsidiary of Schlumberger Limited (collectively, the "Supporting Shareholders"), representing an aggregate of approximately 57% of the issued and outstanding CEF Shares (prior to exercise of CEF options and settlement of CEF restricted share units and CEF performance share units), have entered into voting support agreements with NOCL pursuant to which each Supporting Shareholder has agreed to vote all CEF Shares held by such Insider in favour of the Arrangement. i Subject to the approvals at the Meeting and the approval of the Court of Queen's Bench of Alberta, and certain other conditions described in the Information Circular, the Arrangement is currently anticipated to be completed on or about July 16, 2012. Included with this letter is a Notice of Special Meeting and a Notice of Originating Application to the Court of Queen's Bench of Alberta.The Information Circular contains a detailed description of the Arrangement and a copy of each of the Arrangement Agreement and the resolution to be considered and voted on at the Meeting.We encourage you to consider carefully all of the information in the Information Circular.If you require assistance, you should consult your financial, legal or other professional advisor. Also included with this letter is a form of proxy for use by CEF Shareholders.It is important that your CEF Shares be represented at the Meeting.Whether or not you intend to attend the Meeting, you are requested to complete, sign, date and return the enclosed form of proxy.To be valid, proxies must be signed, dated and deposited with CEF, c/o Computershare Trust Company of Canada, 9th Floor, 100 University Avenue, Toronto, Ontario, M5J 2Y1 Attention: Proxy Department, or by fax to 1-866-249-7775 (within Canada and the United States) and 1-416-263-9524 (outside of Canada and the United States) (Attention: Proxy Department), so that it is received no later than 9:00 a.m. on Thursday, July 12, 2012 or forty-eight (48) hours (excluding Saturdays, Sundays and statutory holidays) prior to the commencement of any adjournment or postponement of the Meeting. CEF Shareholders who hold their CEF Shares through a nominee such as a broker, an intermediary, a trustee or other person, or who otherwise do not hold their CEF Shares in their own name (referred to as "Beneficial Shareholders") should note that only proxies deposited by holders who appear on the records maintained by the Corporation's registrar and transfer agent as registered holders of CEF Shares will be recognized and acted upon at the Meeting.If your CEF Shares are listed in an account statement provided to you by a broker, those CEF Shares will, in all likelihood, not be registered in your name. Beneficial Shareholders should refer to and carefully read the sections entitled "Advice to Beneficial Shareholders"in the Information Circular. If you require any assistance in completing your proxy, please call Computershare Trust Company of Canada at 1-800-564-6253 (within Canada and the United States) and 1-514-982-7555 (outside of Canada and the United States).For further information, see the section "Information Concerning the Meeting" in the Information Circular. This letter is also accompanied by a Letter of Transmittal for CEF Shareholders that is printed on blue paper. The Letter of Transmittal contains instructions on how to deliver your CEF Shares in exchange for the consideration being paid pursuant to the Arrangement.You will not receive any consideration under the Arrangement unless and until the Arrangement is completed and you have returned the properly completed and duly signed documents, including the Letter of Transmittal, to the Corporation, c/o Computershare Investor Services Inc. at either of the locations shown on the last page of the Letter of Transmittal.If you hold your CEF Shares through a nominee such as a broker or dealer, you should carefully follow any instructions provided to you by such nominee. Yours very truly, (signed) "Michael S. West" Michael S. West President and Chief Executive Officer ii CE FRANKLIN LTD. NOTICE OF SPECIAL MEETING OF SHAREHOLDERS NOTICE IS HEREBY GIVEN that, pursuant to an interim order of the Court of Queen's Bench of Alberta granted on June 15, 2012 (the "Interim Order"), a special meeting (the "Meeting") of holders (the "CEF Shareholders") of common shares (the "CEF Shares") of CE Franklin Ltd. ("CEF") will be held at 1800, 635 - 8th Avenue S.W., Calgary, Alberta, at 9:00 a.m. (Calgary time) on July 16, 2012 for the following purposes: 1. to consider, and, if thought advisable, to pass, with or without variation, a special resolution (the "Arrangement Resolution"), the full text of which is set forth in Appendix A to the accompanying information circular (the "Information Circular"), to approve a plan of arrangement under Section 193 of the Business Corporations Act (Alberta) (the "ABCA"), involving CEF, the Shareholders, CEF options, CEF performance share units, CEF deferred share units and CEF restricted share units, NOCL Holding B.V. and NOV Distribution Services ULC, all as more particularly described in the Information Circular of CEF dated June 15, 2012; and 2. to transact such further and other business as may properly be brought before the Meeting or any adjournment thereof. The record date for the determination of Shareholders entitled to receive notice of and to vote at the Meeting is June 13, 2012 (the "Record Date").Only Shareholders whose names have been entered on the register of CEF Shares on the close of business on the Record Date and holders of CEF Shares issued by CEF after the Record Date and prior to the Meeting will be entitled to receive notice of and to vote at the Meeting, provided that, to the extent a Shareholder transfers the ownership of any CEF Shares after the Record Date and the transferee of those CEF Shares establishes ownership of such CEF Shares and demands, not later than 10 days before the Meeting, to be included in the list of Shareholders eligible to vote at the Meeting, such transferee will be entitled to vote those CEF Shares at the Meeting. If you are a registered shareholder and are unable to attend the Meeting in person, please date, complete and sign the enclosed form of proxy and hand deliver, mail or fax it to Computershare Trust Company of Canada, 9th Floor, 100 University Avenue, Toronto, Ontario, M5J 2Y1 Attention: Proxy Department, or by fax to 1-866-249-7775 (within Canada and the United States) and 1-416-263-9524 (outside of Canada and the United States) (Attention: Proxy Department).In order to be valid and acted upon at the Meeting or any adjournment thereof, proxies must be received at the aforesaid address not later than 9:00 a.m. on July 12, 2012 or 48 hours (excluding Saturdays, Sundays and statutory holidays) prior to the commencement of any adjournment or postponement of the Meeting.The time limit for the deposit of proxies may be waived by the Chairman of the Meeting at his discretion, without notice. If you are a beneficial shareholder and receive these materials through your broker or another intermediary, please date, complete, sign and return the form of proxy or voting instruction form provided by your broker or other intermediary in accordance with the instructions provided therein. Registered shareholders have the right to dissent with respect to the Arrangement Resolution and, if the Arrangement Resolution becomes effective, to be paid the fair value of their CEF Shares in accordance with the provisions of the Interim Order and Section 191 of the ABCA.A CEF Shareholder's right to dissent is more particularly described in the Information Circular and the text of Section 191 of the ABCA as set forth in Appendix E to the accompanying Information Circular.A dissenting CEF Shareholder must send to CEF a written objection to the Arrangement Resolution, which written objection must be received by CEF, care of its counsel, Norton Rose Canada LLP, 3700, 400 - 3rd Avenue S.W., Calgary, Alberta, T2P 4H2, facsimile (403) 264-5973, Attention: Steven H. Leitl, by 4:30 p.m. (Calgary time) by 5:00 p.m. (Calgary time) on July 12, 2012, the second last business day immediately preceding the date of the Meeting. iii Failure to strictly comply with the requirements set forth in Section 191 of the ABCA, as modified by the Interim Order, may result in the loss of any right to dissent.Persons who are beneficial owners of CEF Shares registered in the name of a broker, custodian, nominee or other intermediary who wish to dissent should be aware that only the registered Shareholders are entitled to dissent.Accordingly, a beneficial owner of CEF Shares desiring to exercise the right to dissent must make arrangements for the CEF Shares beneficially owned by such holder to be registered in the holder's name prior to the time the written objection to the Arrangement Resolution is required to be received by CEF or, alternatively, make arrangements for the registered CEF Shareholder to dissent on behalf of the holder.It is strongly suggested that any CEF Shareholder wishing to dissent seek independent legal advice, as the failure to comply strictly with the provisions of the ABCA, as modified by the Interim Order, may prejudice such CEF Shareholder's right to dissent. Dated at the City of Calgary, in the Province of Alberta, this 15th day of June, 2012. BY ORDER OF THE BOARD OF DIRECTORS OF CE FRANKLIN LTD. (signed) "Michael S. West" Michael S. West President and Chief Executive Officer iv IN THE COURT OF QUEEN'S BENCH OF ALBERTA JUDICIAL CENTRE OF CALGARY IN THE MATTER OF SECTION , R.S.A.2000, C.B 9, AS AMENDED AND IN THE MATTER OF A PROPOSED ARRANGEMENT INVOLVING CE FRANKLIN LTD., THE SECURITYHOLDERS OF CE FRANKLIN LTD., NOCL HOLDING B.V. AND NOV DISTRIBUTION SERVICES ULC NOTICE OF ORIGINATING APPLICATION NOTICE IS HEREBY GIVEN that an originating application (the "Application") has been filed with the Court of Queen's Bench of Alberta, Judicial Centre of Calgary (the "Court") on behalf of CE Franklin Ltd. ("CEF") with respect to a proposed arrangement (the "Arrangement") under Section 193 of the Business Corporations Act, R.S.A. 2000, c.B-9, as amended (the "ABCA"), involving CEF, the holders of common shares in the capital of CEF and holders of options, performance share units, deferred share units and restricted share units of CEF (collectively, the "CEF Securityholders"), NOV Distribution Services ULC ("Acquisitionco") and NOCL Holding B.V. ("NOCL"), which Arrangement is described in greater detail in the information circular and proxy statement of CEF dated June 15, 2012 (the "Information Circular"), accompanying this Notice of Originating Application. At the hearing of the Application, CEF intends to seek the following: (a) an order approving the Arrangement on the terms and conditions contained in the arrangement agreement dated May 30, 2012, as amended and restated on June 15, 2012 (the "Arrangement Agreement") pursuant to Section 193 of the ABCA; (b) a declaration that the terms and conditions of the Arrangement, and the procedures related thereto, are fair to the persons affected, including the CEF Securityholders, both from a substantive and procedural point of view; (c) a declaration that the Arrangement will, upon the filing of the Articles of Arrangement pursuant to the provisions of Section 193 of the ABCA, become effective in accordance with its terms and will be binding on each of CEF, the CEF Securityholders, Acquisitionco and NOCL on and after the Effective Time (as defined in the Arrangement Agreement); and (d) providing for such other and further orders, declarations and directions as this Honourable Court may deem just. AND NOTICE IS FURTHER GIVEN that the said Application was directed to be heard before a Justice of the Court of Queen's Bench of Alberta, Calgary Courts Centre, 601 - 5th Street S.W. Calgary, Alberta on July 16, 2012 at 2:00 p.m. (Calgary time), or as soon thereafter as counsel may be heard. Any shareholder of CEF or any other interested party desiring to support or oppose the Application, may appear at the time of the hearing in person or by counsel for that purpose.Any shareholder of CEF or any other interested party desiring to appear at the hearing is required to file with the Court of Queen's Bench of Alberta, Judicial Centre of Calgary, and serve upon CEF on or before noon (Calgary time) on July 11, 2012, a notice of intention to appear, including an address for service in the Province of Alberta and indicating whether such party intends to support or oppose the application or make submissions, together with a summary of the position that such party intends to advocate before the Court and any evidence or materials which are to be presented to the Court. Service on CEF is to be effected by delivery to the solicitors for CEF at the address below.If v any shareholder of CEF or any other interested party does not attend, either in person or by counsel, at that time, the Court may approve the Arrangement as presented, or may approve it subject to such terms and conditions as the Court shall deem fit, or refuse to approve the Arrangement, without any further notice. AND NOTICE IS FURTHER GIVEN that no further notice of the Application will be given by CEF and that in the event the hearing of the Application is adjourned, only those persons who have appeared before the Court for the application at the hearing shall be served with notice of the adjourned date. AND NOTICE IS FURTHER GIVEN that the Court, by the Interim Order dated June 15, 2012, has given directions as to the calling of a meeting of the shareholders of CEF for the purpose of such holders voting upon a special resolution to approve the Arrangement and has directed that for registered shareholders the right to dissent with respect to the Arrangement under the provisions of Section 191 of the ABCA, as modified by such Order, shall be applicable. AND NOTICE IS FURTHER GIVEN that a copy of the said Application and other documents in the proceedings will be furnished to any Shareholder or other interested party requesting the same by the under-mentioned solicitors for CEF upon written request delivered to such solicitors as follows: Norton Rose Canada LLP 3700 Devon Tower 400 - 3rd Avenue S.W. Calgary, ABT2P 4H2 Attention:Steven H. Leitl Dated at the City of Calgary, in the Province of Alberta, this 15th day of June, 2012. BY ORDER OF THE BOARD OF DIRECTORS OF CE FRANKLIN LTD. (signed) "Michael S. West" Michael S. West President and Chief Executive Officer vi INFORMATION CIRCULAR Introduction This Information Circular is furnished in connection with the solicitation of proxies by and on behalf of the management of CEF for use at the Meeting and any adjournment thereof.No Person has been authorized to give any information or make any representation in connection with the Arrangement or any other matters to be considered at the Meeting other than those contained in this Information Circular and, if given or made, any such information or representation must not be relied upon as having been authorized. The information concerning Acquisitionco, NOCL and Dreco Energy Services ULC ("Guarantor") contained in this Information Circular has been provided by Acquisitionco, NOCL and Guarantor, respectively.Although CEF has no knowledge that would indicate that any of such information is untrue or incomplete, CEF does not assume any responsibility for the accuracy or completeness of such information or the failure by Acquisitionco, NOCL or Guarantor to disclose events which may have occurred or may affect the completeness or accuracy of such information but which are unknown to CEF. All summaries of, and references to, the Arrangement in this Information Circular are qualified in their entirety by reference to the complete text of the Plan of Arrangement, a copy of which is attached as Schedule "1.1(a)" to the Arrangement Agreement, which is attached as Appendix B to this Information Circular.You are urged to carefully read the full text of the Plan of Arrangement. All capitalized terms used in this Information Circular but not otherwise defined herein have the meanings set forth under "Glossary of Terms".Information contained in this Information Circular is given as of June 15, 2012, unless otherwise specifically stated. This Information Circular does not constitute an offer to sell, or a solicitation of an offer to purchase, the securities to be issued under or in connection with the Arrangement, or the solicitation of a proxy, in any jurisdiction, to or from any person to whom it is unlawful to make such offer, solicitation of an offer or proxy solicitation in such jurisdiction.Neither the delivery of this Information Circular nor any distribution of the securities to be issued under or in connection with the Arrangement will, under any circumstances, create any implication or be treated as a representation that there has been no change in the information set forth herein since the date of this Information Circular. NO CANADIAN SECURITIES REGULATORY AUTHORITY, THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION OR ANY STATE SECURITIES REGULATORY AUTHORITY HAS PASSED UPON THE ACCURACY OR ADEQUACY OF THIS INFORMATION CIRCULAR. Forward-looking Information and Statements This Information Circular, including the documents incorporated by reference herein, contains forward-looking information and statements.All information and statements other than statements of historical fact contained in this Information Circular are forward-looking information and statements.Shareholders can identify many of these statements by looking for words such as "believes", "expects", "intends", "projects", "plans", "anticipates", "estimates", "continues" or similar words suggesting future outcomes or an outlook.These forward-looking statements include, but are not limited to, statements with respect to: the satisfaction of conditions in respect of the Arrangement; the timing of the Final Order and the Effective Date; and the effect, outcome, results and perceived benefits of the Arrangement.There can be no assurance that the plans, intentions or expectations upon which these forward-looking statements are based will occur.Forward-looking information and statements are subject to risks, uncertainties and assumptions, including those listed below and those discussed elsewhere in this Information Circular.Although CEF believes that the expectations represented in such forward-looking information and statements are reasonable, there can be no assurance that such expectations will prove to be correct.Some of the risks which could affect future results and could cause actual results to differ 1 materially from those expressed in the forward-looking information and statements contained herein include: failure to satisfy the conditions to complete the Arrangement, including the receipt of the required shareholder, court, third party consents or regulatory approvals; the occurrence of any event, change or other circumstance that could give rise to the termination of the Arrangement Agreement; failure to realize the anticipated benefits of the Arrangement; and other expectations, beliefs, plans, goals, objectives, assumptions, information and statements about possible future events, conditions, results of operations or performance.Readers are cautioned that the foregoing list is not exhaustive. The forward-looking information and statements included in this Information Circular are made as of the date of this Information Circular and none of CEF, Acquisitionco, NOCL or Guarantor undertakes any obligation to publicly update such forward-looking information and statements to reflect new information, subsequent events or otherwise, except as required by Applicable Canadian Securities Laws. 2 GLOSSARY OF TERMS The following is a glossary of certain terms used in this Information Circular, including the Summary hereof. "ABCA" means the Business Corporations Act, R.S.A. 2000, c. B-9, as amended, including the regulations promulgated thereunder; "Acquisitionco" means NOV Distribution Services ULC, a corporation incorporated under the laws of Alberta; "Acquisition Proposal" means, other than the Arrangement, any written or oral offer, proposal, public announcement, inquiry or request for discussions or negotiations from any Person or group of Persons "acting jointly or in concert" (within the meaning of Multilateral Instrument 62-104 – Take-Over Bids and Issuer Bids) relating to: (a) a plan of arrangement, merger, amalgamation, consolidation, share exchange, business combination, reorganization, recapitalization, liquidation, dissolution or other similar transaction involving CEF; (b) any direct or indirect take-over bid, issuer bid, exchange offer, treasury issuance or similar transaction, that, if consummated, would result in a Person or group of Persons "acting jointly or in concert" (within the meaning of Multilateral Instrument 62-104 – Take-Over Bids and Issuer Bids) beneficially owning 20% or more of any class of voting or equity securities or any other equity interests (including securities convertible into or exercisable or exchangeable for equity interests) of CEF; or (c) any direct or indirect acquisition or purchase (or other arrangement having the same economic effect as a purchase), in a single transaction or a series of related transactions, of: any assets representing greater than 20% of CEF on a consolidated basis or assets of CEF contributing 20% or more of the annual consolidated revenue of CEF; or 20% or more of the voting or equity interests of CEF (or rights or interests thereto); or (d) any similar transactions or series of transactions analogous to those described in paragraphs (a), (b) and (c) of this definition involving CEF; "Advance Ruling Certificate" means an advance ruling certificate issued by the Commissioner of Competition pursuant to section 102 of the Competition Act with respect to the transactions contemplated by the Arrangement Agreement; "Applicable Canadian Securities Laws" means the Securities Act, together with all other applicable Canadian provincial securities laws, rules and regulations and published policies thereunder, and the rules and regulations of the TSX, as now in effect and as they may be promulgated or amended from time to time; "Arrangement" means the arrangement pursuant to which CEF will be acquired by Acquisitionco under the provisions of section 193 of the ABCA, all on the terms and conditions set forth in the Plan of Arrangement; "Arrangement Agreement" means the arrangement agreement dated as of May 30, 2012, as amended and restated on June 15, 2012, among CEF, Acquisitionco, NOCL and Guarantor with respect to the Arrangement (including the schedules thereto), and any amendments thereto, which is attached as Appendix B to this Information Circular; 3 "Arrangement Resolution" means the special shareholders' resolution to be considered at the Meeting and relating to the Arrangement, which is attached as Appendix A to this Information Circular; "Articles of Arrangement" means the articles of arrangement of Acquisitionco and CEF in respect of the Arrangement, required by the ABCA to be sent to the Registrar after the Final Order is granted, giving effect to the Arrangement; "ASC" means the Alberta Securities Commission; "Beneficial Shareholder" means a CEF Shareholder who does not hold his or her CEF Shares in his or her own name; "business day" means any day, other than a Saturday, a Sunday or a statutory holiday, in the Province of Alberta or the State of Texas; "Canadian GAAP" means generally accepted accounting principles in use in Canada from time to time for the applicable period as contemplated by the Handbook of the Canadian Institute of Chartered Accountants, which requires the use of International Financial Reporting Standards for public entities for financial years beginning on or after January 1, 2011; "CEF" or the "Corporation" means CE Franklin Ltd., a corporation incorporated under the ABCA; "CEF Board" means the board of directors of CEF as the same is constituted from time to time; "CEF DSU" means a CEF Deferred Share Unit granted pursuant to the CEF DSU Plan; "CEF DSU Plan" means the CEF Deferred Share Unit Plan; "CEF Optionholders" means the holders from time to time of outstanding CEF Options; "CEF Options" means the outstanding options to purchase CEF Shares granted by CEF pursuant to the CEF Stock Option Plan; "CEF PSU" means a CEF Performance Share Unit granted pursuant to the CEF Unit Plan; "CEF RSU" means a CEF Restricted Share Unit granted pursuant to the CEF Unit Plan; "CEF Shareholders" means the holders of CEF Shares; "CEF Shares" means common shares in the capital of CEF, as currently constituted; "CEF Stock Option Plan" means the incentive stock option plan of CEF (as amended); "CEF Unit Plan" means the CEF Share Unit Plan; "CEF Unitholders" means holders of CEF PSUs or CEF RSUs or both; "CEF Units" means, collectively, CEF PSUs and CEF RSUs; "Change in Recommendation" means the occurrence of any one of the following: (a) the CEF Board fails to recommend the Arrangement Agreement or the Arrangement in the manner contemplated by Section 2.2(a)(ii) of the Arrangement Agreement; 4 (b) the CEF Board withdraws, amends, modifies or qualifies, in a manner adverse to NOCL, the approval or recommendation by the CEF Board of the Arrangement, or publicly proposes or publicly states its intention to do so or shall have resolved to do so prior to the Effective Date; (c) the CEF Board fails to publicly reconfirm its recommendation in support of the Arrangement Agreement and the Arrangement within two business days of the request of NOCL following (A) the public announcement of an Acquisition Proposal that the CEF Board has determined is not a Superior Proposal in accordance with Section 7.1 of the Arrangement Agreement, or (B) entering into of an amended agreement with NOCL pursuant to Section7.1(f) of the Arrangement Agreement; (d) the CEF Board accepts, approves, endorses or recommends to CEF Shareholders, to the extent applicable, an Acquisition Proposal; (e) CEF enters into a written agreement in respect of an Acquisition Proposal (other than a confidentiality agreement permitted by Section 7.1(c) of the Arrangement Agreement); or (f) CEF shall have publicly announced the intention to do any of the foregoing; "CIBC" means CIBC World Markets Inc.; "Code" means the Internal Revenue Code of 1986 (United States), as amended; "Commissioner" means the Commissioner of Competition appointed pursuant to the Competition Act or anyone authorized to exercise the powers and perform the duties of the Commissioner of Competition; "Competition Act" means the Competition Act (Canada) and the regulations made thereunder, as promulgated or amended from time to time; "Competition Act Approval" means the occurrence of either of the following: (a) the applicable waiting period under section 123 of the Competition Act shall have expired or been terminated or waived, and the Commissioner has issued a letter to the Parties indicating that she does not intend at that time to make an application under Section 92 of the Competition Act precluding completion of the Arrangement contemplated by the Arrangement Agreement and any terms and conditions attached to any such letter shall be acceptable to each of NOCL and CEF, acting reasonably; or (b) the Commissioner shall have issued an advance ruling certificate pursuant to Section 102 of the Competition Act in respect of the Arrangement contemplated by the Arrangement Agreement in form and substance acceptable to each of NOCL and CEF, acting reasonably; "Competition Tribunal" means the Competition Tribunal as established by subsection 3(1) of the Competition Tribunal Act, R.S.C. 1985, c.19, as amended; "Confidentiality Agreement" means the Confidentiality Agreement dated May 9, 2012 between NOV and CEF; "Consideration" means $12.75 in cash for each CEF Share; "Contract" means contracts, licences, leases, agreements, obligations, promises, undertakings, understandings, arrangements, documents, commitments, entitlements or engagements to which CEF is a party or by which it is bound or under which CEF has, or will have, any liability or contingent liability (in 5 each case, whether written or oral, express or implied), and includes any quotations, orders, proposals or tenders which remain open for acceptance and warranties and guarantees; "Court" means the Court of Queen's Bench of Alberta; "Depositary" means Computershare Investor Services Inc., being the depositary appointed by the Corporation and NOCL for the purpose, amongst other things, of receiving Letters of Transmittal and exchanging certificates representing CEF Shares for cash; "Disclosure Letter" means the disclosure letter (including the schedules thereto) dated May 30, 2012 regarding the Arrangement Agreement that was provided by CEF to NOCL prior to the execution of the Arrangement Agreement by NOCL and which was acknowledged as being received by NOCL; "Dissent Rights" means the right of a registered CEF Shareholder to dissent to the resolution approving the Arrangement and to be paid the fair value of the securities in respect of which the CEF Shareholder dissents, all in accordance with section 191 of the ABCA, the Interim Order and Article 4 of the Plan of Arrangement; "Dissent Procedures" means the right of registered CEF Shareholders, entitled to vote at the Meeting, to dissent from the Arrangement Resolution upon strict compliance with the provisions of Section 191 of the ABCA, the Plan of Arrangement and the Interim Order; "Dissenting Shareholders" means the CEF Shareholders who exercise their Dissent Rights; "EBP Trust" means the CE Franklin Ltd. Employee Benefit Plan Trust established pursuant to the EBP Trust Agreement; "EBP Trust Agreement" means the CE Franklin Ltd. Employee Benefit Plan Trust Agreement made between CEF and the EBP Trustee on the 21st day of December, 2006, as amended, providing for, among other things, the delivery of CEF Shares to the persons entitled to receive CEF Shares under the CEF Unit Plan; "EBP Trustee" means Computershare Trust Company of Canada in its capacity as trustee of the EBP Trust; "Effective Date" means the date the Arrangement becomes effective under the ABCA, after all of the conditions precedent to the completion of the Arrangement as set out in the Arrangement Agreement and the Final Order have been satisfied or waived and which in no event shall occur after the Outside Date; "Effective Time" means the time the Arrangement becomes effective on the Effective Date pursuant to the ABCA; "Exchanges" means the TSX and the NASDAQ; "Fairness Opinion" means the opinion of CIBC dated May 30, 2012, a copy of which is attached as Appendix D to this Information Circular; "Final Order" means the order of the Court approving the Arrangement pursuant to subsection 193(9)(a) of the ABCA in respect of CEF, as such order may be amended at any time prior to the Effective Date or, if appealed, then unless such appeal is withdrawn or denied, as affirmed; "Governmental Entity" means any: (a) multinational, federal, provincial, territory, state, regional, municipal, local or other government or any governmental or public department, court, tribunal, arbitral body, commission, board, bureau or agency; (b) any subdivision, agent, commission, board or authority of 6 any of the foregoing; or (c) any quasi-governmental or private body exercising any regulatory, expropriation or taxing authority under or for the account of any of the foregoing; "Guarantor" means Dreco Energy Services ULC a corporation existing under the laws of Alberta and an indirect subsidiary of NOV; "Holder" means a CEF Shareholder who, for purposes of the Tax Act, and at all relevant times, holds its CEF Shares as capital property and deals at arm's length with CEF and Acquisitionco and is not affiliated with CEF or Acquisitionco; "Information Circular" means this management information circular and proxy statement dated June 15, 2012, together with all appendices hereto; "Interim Order" means the interim order of the Court concerning the Arrangement under subsection 193(4) of the ABCA granted June 15, 2012, as the same may be amended, containing declarations and directions in respect of the notice to be given and the conduct of the Meeting with respect to the Arrangement as more fully set out herein; "Law" or "Laws" means all laws, by-laws, statutes, rules, regulations, principles of law, orders, ordinances, protocols, codes, guidelines, policies, notices, directions and judgments or other requirements and the terms and conditions of any grant of approval, permission, authority or license of any Governmental Entity (including any of the Exchanges) or self-regulatory authority and the term "applicable" with respect to such Laws and in a context that refers to one or more Parties, means such Laws as are applicable to such Party or its business, undertaking, property or securities and emanate from a Person having jurisdiction over the Party or Parties or its or their business, undertaking, property or securities; and "Laws" includes Environmental Laws; "Letter of Transmittal" means the letter of transmittal (printed on blue paper) pursuant to which a CEF Shareholder is required to deliver certificates representing CEF Shares to receive the Consideration in exchange for its CEF Shares; "Matching Period" means three business days during which time NOCL shall have the opportunity to match a Superior Proposal made to CEF; "Material Adverse Change" or "Material Adverse Effect" means, with respect to any Person, any fact or state of facts, circumstance, change, effect, occurrence or event which either individually is or in the aggregate are, or individually or in the aggregate would reasonably be expected to be, material and adverse to the business, operations, results of operations, assets, or financial condition of such Person and its Subsidiaries, on a consolidated basis, except to the extent of any fact or state of facts, circumstance, change, effect, occurrence or event resulting from or arising in connection with: (i) any change in Canadian GAAP or applicable changes in regulatory accounting requirements; (ii) any change in global, national or regional political conditions (including the outbreak of war or acts of terrorism) or in general economic, business, regulatory, or market conditions or in national or global financial or capital markets; (iii) any natural disaster; (iv) conditions affecting either the oil or gas industries as a whole or the oilfield supply and distribution industry as a whole; (v) changes in the trading price or trading volume of the CEF Shares (in and of itself, it being understood that causes underlying such change in market price or volume may be taken into account in determining whether a Material Adverse Change or Material Adverse Effect has occurred to the extent not otherwise excluded from this definition); (vi) changes in Laws (including Laws relating to Taxes) or the interpretation, application or non-application of Laws by Governmental Authorities and not specifically relating to CEF; (vii) any failure of CEF to meet any public projections, forecasts or estimates of revenues, earnings, cash flow, or EBITDA (in and of itself, it being understood that causes underlying such failure may be taken into account in determining whether a Material Adverse Change or Material Adverse Effect has occurred to the extent not otherwise excluded from this definition); (viii) the announcement or existence of the Arrangement Agreement and the transactions contemplated thereby (including any legal proceeding as a result thereof or losses or threatened losses of employees, customers, suppliers or others having relationships with CEF); (ix) any 7 actions taken (or omitted to be taken) at the written request of other Party hereto; or (x) any action taken (or omitted to be taken) by the Person or any of its Subsidiaries that is required pursuant to the Arrangement Agreement (excluding any obligation to act in the ordinary course of business, but including any steps taken pursuant to Section 5.3(a) of the Arrangement Agreement to obtain any required regulatory approvals); provided, however, that any fact or state of facts, circumstance, change, effect, occurrence or event referred to in clauses (i), (ii), (iii), (iv) and (vi) of this definition does not have a materially disproportionate effect on the Person on a consolidated basis relative to other companies of similar size providing services similar to those provided by the Person on a consolidated basis; and references in certain sections of the Arrangement Agreement to dollar amounts are not intended to be, and shall not be deemed to be, illustrative or interpretative for purposes of determining whether a "Material Adverse Change" or a "Material Adverse Effect" has occurred; "Material Contract" means any Contract that is material to CEF, including any Contract that: (a) if terminated would materially impair the ability of CEF to carry on business in the ordinary course or would reasonably be expected to have a Material Adverse Effect on CEF; (b) is a Contract that contains any non-competition obligations or otherwise restricts in any material way the business of CEF or includes any exclusive dealing arrangement or any other arrangement that grants any right of first refusal or right of first offer or similar right or that limits or purports to limit in any material respect the ability of CEF to own, operate, sell, transfer, pledge or otherwise dispose of any material assets or business; (c) relates to indebtedness in respect of borrowed money or relates to the direct or indirect guarantee or assumption by CEF (contingent or otherwise) of any payment or performance obligations of any other Person; (d) is a financial risk management Contract, such as a currency, commodity, interest or equity related hedge or a derivative Contract; (e) is a shareholder, joint venture, alliance or partnership agreement; (f) to which Schlumberger or any of its affiliates, other than CEF, is a party; (g) is entered into with any customer or supplier of CEF that is one of CEF's 25 largest customers or suppliers, respectively, determined by amounts billed under Contract for the 12 month period ended December 31, 2011; (h) relates to any leased real property; or (i) is an agency or other agreement which allows a third party to bind CEF, other than powers of attorney granted in the ordinary course of business in respect of matters which individually or in the aggregate are not material to CEF; "Meeting" means the special meeting of CEF Shareholders to be held on July 16, 2012, to consider the Arrangement Resolution and related matters, and any adjournment(s) thereof; "MI 61-101" means Multilateral Instrument 61-101 - Protection of Minority Security Holders in Special Transactions; "NASDAQ" means the NASDAQ Stock Market; "NOCL" means NOCL Holding B.V., a Dutch private company with limited liability, having its corporate seat in Etten-Leur, the Netherlands, and an indirect subsidiary of NOV; 8 "Non-Resident Dissenting Holder" means a Non-Resident Holder who exercises Dissent Rights in respect of the Arrangement; "Non-Resident Holder" means a holder who, for the purposes of the Tax Act and any applicable income tax treaty and at all relevant times, is not, and is not deemed to be, a resident of Canada and does not, and is not deemed to, use or hold CEF Shares in or in the course of, carrying on a business in Canada and is not an insurer who carries on an insurance business or is deemed to carry on an insurance business in Canada and elsewhere; "Non-U.S. Holder" means a beneficial owner of CEF Shares that is not a U.S. Holder; "Notice of Meeting" means the Notice of the Special Meeting of Shareholders which accompanies this Information Circular; "Notice of Originating Application" means the Notice of Originating Application of CEF in respect of its petition to the Court for the Final Order which accompanies this Information Circular; "NOV" means National Oilwell Varco, Inc.; "Offer" means a written offer to pay Dissenting Shareholders an amount considered by the directors of NOCL to be the fair value of the Dissenting Shareholders' CEF Shares; "Option Loan" means a loan provided by Acquisitionco to CEF Optionholders in the amount required to fully exercise the CEF Options held by such CEF Optionholder; "Outside Date" means August 30, 2012, provided that in the event that the Competition Act Approval has not been obtained by such date (or by the date that the Outside Date may be extended to from time to time), then either NOCL or CEF may elect in writing to extend the Outside Date by a specified period of not less than five business days, provided that the aggregate extensions made by the Parties shall not exceed 60 days; "Parties" means, collectively, CEF, Acquisitionco, NOCL and Guarantor and "Party" means any one of them; "Person" includes an individual, firm, trust, partnership, association, corporation, joint venture, trustee, executor, administrator, legal representative or government (including any Governmental Entity); "Plan" or "Plan of Arrangement" means the plan of arrangement, substantially in the form of Schedule "1.1(a)" attached to the Arrangement Agreement, attached as Appendix B to this Information Circular, and any amendments or variations thereto made in accordance with the terms of the Arrangement Agreement or the Plan of Arrangement or at the direction of the Court; "Proposed Amendments" means all specific proposals to amend the Tax Act or the Regulations that have been publicly announced by, or on behalf of, the Minister of Finance (Canada) prior to the date of this Information Circular; "Purchaser Parties" means Acquisitionco, NOCL and Guarantor; "Record Date" means the close of business on June 13, 2012; "Registered Shareholder" means the Person whose name appears on the register of CEF Shares as the owner of CEF Shares; "Registrar" means the Registrar of Corporations or the Deputy Registrar of Corporations appointed pursuant to Section 263 of the ABCA; 9 "Regulations" means the regulations under the Tax Act; "Representatives" means the officers, directors, employees, financial advisors, legal counsel, accountants and other agents and representatives of a Party; "Resident Dissenting Holder" means a Resident Holder who exercises Dissent Rights in respect of the Arrangement; "Resident Holder" means a Holder who, for the purposes of the Tax Act and any applicable income tax treaty, is or is deemed to be a resident of Canada at all relevant times; "Schlumberger" means Schlumberger Limited and references thereto include its indirect wholly-owned subsidiary, Wilson Distribution Holdings LLC; "SEC" means the United States Securities and Exchange Commission; "Securities Act" means the Securities Act (Alberta) and the rules, regulations and published policies made thereunder, as now in effect and as they may be promulgated or amended from time to time; "Securities Authorities" means the ASC and the applicable securities commissions and other securities regulatory authorities in each of the other provinces of Canada; "SEDAR" means the System for Electronic Document Analysis and Retrieval; "Special Committee" means the special committee of the CEF Board, composed of the independent directors Michael Hogan, Robert McClinton, Bradley J. Thomson and Keith S. Turnbull and formed to evaluate the strategic alternatives of CEF; "Subsidiary" has the meaning ascribed thereto in National Instrument 45-106 – Prospectus and Registration Exemptions; "Superior Proposal" means a written, unsolicited bona fide Acquisition Proposal from a third party in respect of which the CEF Board determines in good faith: (1) that the funds or other consideration necessary to complete the Acquisition Proposal are or are reasonably likely to be available to fund completion of the Acquisition Proposal at the time and on the basis set out therein; (2) after consultation with its financial advisor(s), would or would be reasonably likely to, if consummated in accordance with its terms, result in a transaction more favourable to the CEF Shareholders from a financial point of view than the transaction contemplated by the Arrangement Agreement; (3) after consultation with its financial advisor(s) and outside counsel, is reasonably likely to be consummated at the time and on the terms proposed; and (4) after receiving the advice of outside counsel, that the taking of such action is necessary for the CEF Board to act in a manner consistent with its fiduciary duties under applicable Laws and for the purpose of this definition the references in the definition of "Acquisition Proposal" in paragraphs (b) and (c)(2) to "20% or more" shall be deemed to be references to "100%" and paragraph (c)(1) shall be deemed to read "all or substantially all of the assets of CEF"; "Support Agreements" means the agreements between NOCL, and each of the directors (other than two directors who are board appointees of Schlumberger and who hold no securities of CEF) and executive officers of CEF and the agreement among NOCL, Guarantor and Schlumberger, pursuant to which each such director, executive officer and Schlumberger has agreed to vote all CEF Shares beneficially owned or controlled by such person in favour of the Arrangement and to otherwise support the Arrangement, as provided therein; "Tax Act" means the Income Tax Act (Canada) and the regulations thereunder, as amended from time to time; 10 "Tax Returns" means all reports, estimates, elections, designations, forms, declarations of estimated Tax, information statements and returns relating to, or required to be filed in connection with any Taxes; "Taxes" means all taxes, duties, imposts, levies, assessments, tariffs and other charges, however denominated, including any interest, penalties or other additions that may become payable in respect thereof, imposed, assessed or collected by any Governmental Entity, which taxes shall include, without limiting the generality of the foregoing, all income or profits taxes (including, but not limited to, federal, provincial and state income taxes), capital taxes, payroll and employee withholding taxes, gasoline and fuel taxes, employment insurance, social insurance taxes (including Canada Pension Plan payments), sales and use taxes, ad valorem taxes, excise taxes, customs duties, franchise taxes, gross receipts taxes, business license taxes, occupation taxes, real and personal property taxes, stamp taxes, environmental taxes, transfer taxes, workers' compensation premiums or charges, pension assessment and other governmental charges, and other obligations of the same or of a similar nature to any of the foregoing, which one of the Parties or any of its Subsidiaries is required to pay, withhold or collect; "Termination Event" means the occurrence of any of the following: (a) a Change in Recommendation occurs (unless NOCL is then in material breach of its obligations hereunder and such Change of Recommendation relates to such breach); (b) prior to the Meeting, a bona fide Acquisition Proposal is publicly announced or made to the CEF Shareholders or any Person shall have publicly announced an intention to make a bona fide Acquisition Proposal in respect of CEFand, after such Acquisition Proposal shall have been made known, made or announced, CEF Shareholders do not approve the Arrangement, and an Acquisition Proposal is consummated or effected as applicable within nine months of the date such Acquisition Proposal is publicly announced or made; and for the purpose of this paragraph the references in the definition of "Acquisition Proposal" to "20% or more" or "greater than 20%" shall be deemed to be references to "50% or more" or "greater than 50%"; (c) the CEF Board accepts, recommends, approves or enters into an agreement to implement a Superior Proposal; or (d) CEF or it Representatives shall have breached Section 7.1 of the Arrangement Agreement in any material respect; "Termination Payment" means a fee payable, by CEF to NOCL, upon the occurrence of a Termination Event, in the amount of $7,500,000; "Treasury Regulations" means the Treasury regulations promulgated under the Code; "TSX" means the Toronto Stock Exchange; "United States" or "U.S." means the United States of America, its territories and possessions, any state of the United States, and the District of Columbia; "U.S. Holder" means a beneficial owner of CEF Shares that is (i) a citizen or individual resident of the U.S. for U.S. federal income tax purposes; (ii) a corporation (or an entity classified as a corporation for U.S. federal tax purposes) created or organized in or under the Laws of the U.S. or any political subdivision thereof; (iii) an estate, the income of which is subject to U.S. federal income taxation regardless of its source; or (iv) a trust if (A) a U.S. court is able to exercise primary supervision over its administration and one or more U.S. persons, within the meaning of Section 7701(a)(30) of the Code, have authority to control all of its substantial decisions or (B) it has properly elected under applicable Treasury Regulations to continue to be treated as a U.S. person; and 11 "Wilson International" means Wilson International Inc., a former subsidiary of Schlumberger. Conventions Certain terms used herein are defined in the "Glossary of Terms".Unless otherwise indicated, references herein to "$" or "dollars" are to Canadian dollars.All financial information herein has been presented in Canadian dollars in accordance with Canadian GAAP. 12 SUMMARY The following is a summary of certain information contained elsewhere in this Information Circular, including the Appendices hereto, and is qualified in its entirety by reference to the more detailed information contained or referred to elsewhere in this Information Circular or in the Appendices hereto.Terms with initial capital letters used in this summary are defined in the "Glossary of Terms".In this Information Circular, all dollar amounts are stated in Canadian dollars. The Arrangement CEF entered into the Arrangement Agreement with the Purchaser Parties on May 30, 2012.A copy of the Arrangement Agreement is attached as Appendix B to this Information Circular. If the Plan of Arrangement, attached as Schedule "1.1(a)" to the Arrangement Agreement, is approved by the CEF Shareholders and by the Court, and all of the other conditions to the Arrangement are satisfied or waived, Acquisitionco will acquire all of the outstanding CEF Shares for $12.75 in cash for each CEF Share. At the Effective Time, in accordance with their terms and pursuant to the Plan of Arrangement, CEF Options will vest and be exercised and Option Loans will be provided to CEF Optionholders in order to facilitate the full exercise of their CEF Options.Upon the full exercise of the CEF Options, the CEF Optionholders will be issued CEF Shares for which they will receive $12.75 in cash (less amounts for repayment of the Option Loan and statutory employee tax withholdings) pursuant to the Arrangement. At the Effective Time, in accordance with their terms and pursuant to the Plan of Arrangement, CEF Units will vest and in full satisfaction thereof, CEF Unitholders will have CEF Shares distributed to them from the EBP Trust on a one-for-one basis for each CEF RSU and a portion of CEF PSUs so held and such CEF PSUs and CEF RSUs shall be cancelled.The CEF Unitholders who receive CEF Shares through such distribution, to the extent that the EBP Trust holds CEF Shares, will receive $12.75 in cash in exchange for each such CEF Share (less statutory employee tax withholdings) pursuant to the Arrangement.CEF shall pay CEF Unitholders $12.75 in cash in full settlement of each remaining CEF PSU not otherwise settled by the distribution of a CEF Share by the EBP Trust (less statutory employee tax withholdings) and such CEF PSUs shall be cancelled. At the Effective Time, CEF shall pay holders of CEF DSUs $12.75 in cash (less statutory employee tax withholdings) for each CEF DSU so held in full satisfaction thereof and such CEF DSUs shall be cancelled. See "The Arrangement". Special Meeting and Record Date The Corporation will hold the Meeting at 1800, 635 - 8th Avenue S.W., Calgary, Alberta on July 16, 2012 at 9:00 a.m. (Calgary time). At the Meeting, the CEF Shareholders will be asked to consider and, if thought advisable, to pass, with or without variation, the Arrangement Resolution, the full text of which is set out in Appendix A to this Information Circular. See "Information Concerning the Meeting". The CEF Board has fixed the Record Date for the Meeting as at the close of business on June 13, 2012. CEF Shareholders of record as at the Record Date are entitled to receive notice of, to attend and to vote at the Meeting, except to the extent a holder of CEF Shares transfers any of such securities after the Record Date and the transferee of those CEF Shares establishes ownership of the CEF Shares, and demands, not later than 10 days before the Meeting, that the transferee's name be included in the list of holders of CEF Shares entitled to vote, in which case such transferee shall be entitled to vote such CEF Shares at the Meeting.Each CEF Share entitles the holder thereof to one vote.See "Information Concerning the Meeting". 13 The Companies CEF CEF is a leading distributor of pipe, valves, flanges, fittings, production equipment, tubular products and other general industrial supplies, primarily to the oil and gas industry in Canada through its 39 branches situated in towns and cities that serve oil and gas fields of the Western Canadian sedimentary basin.In addition, CEF distributes similar products to the oil sands, midstream, refining, petrochemical and non-oilfield related industries such as forestry and mining. CEF's branch operations service over 3,000 customers by providing the right materials where and when they are needed at competitive prices.CEF, supported by its centralized distribution centre in Edmonton, Alberta, stock over 25,000 stock keeping units sourced from over 2,000 suppliers.This infrastructure enables CEF to provide customers with the products they need on a same day or overnight basis.CEF's centralized inventory and procurement capabilities allow it to leverage its scale to enable industry leading hub and spoke purchasing, logistics and project execution capabilities. The branches are also supported by services provided by CEF's corporate office in Calgary, Alberta including sales, marketing, product expertise, logistics, invoicing, credit and collection, and other business services.See "Information Concerning CE Franklin Ltd.-". Purchaser Parties NOCL is a Dutch private company with limited liability.NOCL is a holding company and does not carry on any active business operations other than the holding of shares of its subsidiaries. Acquisitionco is a direct wholly-owned subsidiary of NOCL.Acquisitionco was incorporated under the ABCA solely for the purpose of completing the Arrangement and presently has no assets or liabilities other than nominal share capital held by NOCL. Guarantor is an affiliate of NOCL and Acquisitionco.Guarantor is an Alberta unlimited liability corporation that designs, manufactures and sells rig equipment used in oil and gas drilling and production operations. Each of NOCL, Acquisitionco and Guarantor is an indirect wholly-owned subsidiary of National Oilwell Varco, Inc.National Oilwell Varco, Inc. is a worldwide leader in the design, manufacture and sale of equipment and components used in oil and gas drilling and production operations, the provision of oilfield services, and supply chain integration services to the upstream oil and gas industry. See "Information Concerning the Purchaser Parties". Background to and Reasons for the Arrangement On February 7, 2012, Schlumberger filed an amendment to a statement on schedule 13D with the SEC announcing, among other things, that it intended to explore possible transactions involving its ownership of approximately 56% of the issued and outstanding CEF Shares.In response to Schlumberger's announcement, the CEF Board established the Special Committee to actively represent the interests of CEF and minority CEF Shareholders in any proposed transactions and to review and consider any strategic alternatives involving CEF to maximize CEF Shareholder value and to protect the interests of the minority CEF Shareholders.On April 10, 2012, NOV announced that it had entered into an agreement with Schlumberger to acquire Wilson International, a company in a similar line of business as CEF but based in the United States.In response to that announcement, the Special Committee began to actively pursue transactions that would maximize value for all CEF Shareholders.The Arrangement Agreement is the result of that process conducted by the Special Committee, CIBC (the Special Committee's exclusive financial advisors) and legal counsel.This process ultimately led to the arm's length negotiation, between CEF and NOV, of the Arrangement Agreement and the resulting terms of the Arrangement.The background to the Arrangement, including a discussion of the decision-making process, as well as the reasons of the CEF Board's recommendation of the Arrangement, are set forth in this Information Circular.See "Background to the Arrangement". 14 Recommendation of the CEF Board The CEF Board has, other than two CEF Board members who are Schlumberger appointees abstaining due to the conflict of interest, considered the Arrangement at length and has, based upon, among other things, the recommendation of the Special Committee and the opinion of its financial advisor, determined that the Arrangement is in the best interests of CEF and is fair to CEF Shareholders.Accordingly, the CEF Board has, with two directors abstaining, unanimously approved the Arrangement and the Arrangement Agreement and recommends that CEF Shareholders vote in favour of the Arrangement Resolution.See "Background to the Arrangement - Recommendations of the CEF Board ". Two members of the CEF Board, Dharmesh Prasad and Donna Garbutt, abstained from voting on the matter of the Arrangement due to a conflict of interest which stems from their appointment to the CEF Board by Schlumberger which indirectly holds a majority of the outstanding CEF Shares. Fairness Opinion CIBC acted as exclusive financial advisor to the Special Committee with respect to the proposed transaction with NOCL and provided its verbal opinion (subsequently delivered in writing) to the CEF Board, prior to its approval to enter into the Arrangement Agreement, to the effect that, as of May 30, 2012 and subject to the assumptions, limitations and qualifications contained therein, the consideration to be received by the CEF Shareholders pursuant to the Arrangement Agreement is fair, from a financial point of view, to the CEF Shareholders.See "Background to the Arrangement - Fairness Opinion" and Appendix D "Fairness Opinion". Vote Required to Approve the Arrangement Subject to any further order of the Court, the Interim Order provides that the Arrangement Resolution must be approved by the affirmative vote of at least 66⅔% of the votes cast thereon at the Meeting by CEF Shareholders present in person or represented by proxy and entitled to vote at the Meeting. Completion of the Arrangement is also conditional upon approval of the Arrangement Resolution by the affirmative vote of a simple majority of the votes cast thereon by CEF Shareholders present or represented by proxy and entitled to vote at the Meeting, after excluding CEF Shares beneficially owned or over which control or direction is exercised by such persons whose votes may not be included in determining minority approval pursuant to MI 61-101.See "The Arrangement - Vote Required to Approve the Arrangement" and "Principal Legal Matters - MI 61-101". Payment of Consideration In order to receive payment for their CEF Shares, registered CEF Shareholders must properly complete and duly sign the Letter of Transmittal (printed on blue paper) and surrender their certificate or certificates representing their CEF Shares together with all other documents as may be required by the Depositary to the Depositary at either of the addresses specified in the Letter of Transmittal. If CEF Shares are held through an intermediary, CEF Shareholders should contact that intermediary for instructions and assistance in receiving payment for those CEF Shares.See "Procedures for the Surrender of Share Certificates and Receipt of Consideration". Conditions to the Arrangement The Arrangement Agreement contains certain customary conditions to the completion of the Arrangement including, among other things: (i) the approval of the Arrangement by the requisite majorities of CEF Shareholders; (ii) the approval of the Court; and (iii) the receipt of all required regulatory, governmental and third party approvals and consents in respect of the Arrangement.In addition, the Arrangement Agreement also contains certain customary conditions to the completion of the Arrangement for the sole benefit of CEF and certain additional conditions to the completion of the Arrangement for the sole 15 benefit of Acquisitionco and NOCL.See "The Arrangement Agreement - Conditions" in the Information Circular and the Arrangement Agreement in Appendix B. It is a condition precedent to the completion of the Arrangement that CEF Shareholders holding no more than 10% of the CEF Shares will have exercised Dissent Rights. Court Approval The Arrangement requires the granting by the Court of the Final Order.Prior to the mailing of this Information Circular, the Corporation obtained the Interim Order authorizing and directing the Corporation to call, hold and conduct the Meeting and to submit the Arrangement Resolution to the CEF Shareholders for approval.A copy of the Interim Order is attached as Appendix C to this Information Circular.Subject to the approval of the Arrangement Resolution by the CEF Shareholders, the hearing in respect of the Final Order is expected to take place on July 16, 2012 following the Meeting. See "Principal Legal Matters - Court Approval and Completion of the Arrangement". Non-Solicitation and Right to Match Pursuant to the Arrangement Agreement, CEF has agreed to immediately cease and cause to be terminated all existing discussions and negotiations (including through any Representatives on its behalf), if any, with any parties other than NOV and the Purchaser Parties conducted before the date of the Arrangement Agreement with respect to any Acquisition Proposal in respect of CEF.Notwithstanding the foregoing, CEF is permitted to respond to any written Acquisition Proposal that did not result from a breach of the Arrangement Agreement by CEF and that the CEF Board determines, in good faith, after consultation with its financial advisorsand outside legal counsel, constitutes, or would reasonably be expected to constitute, a Superior Proposal provided CEF complies with, among other things, its obligations under the Arrangement Agreement, including providing NOCL with at least three business days advance notice of any CEF Board decision to accept, recommend, approve or enter into an agreement to implement the Superior Proposal.In the event CEF receives a Superior Proposal, NOCL has the right, during the Matching Period, to amend the Arrangement Agreement and the Plan of Arrangement to provide CEF Shareholders with consideration which is considered financially equal or superior to that offered under the Superior Proposal.See "The Arrangement Agreement - Covenant Regarding Non-Solicitation". Termination Payment The Arrangement Agreement requires that CEF pay to NOCL a fee in the amount of $7.5 million in certain circumstances, including if the Arrangement is not completed for certain reasons. See "The Arrangement Agreement - Termination Payment". Fees and Expenses CEF and NOCL have agreed that they shall each be responsible for their own fees, costs and expenses incurredin connection with the Arrangement Agreement and the completion of the Arrangement.The Parties shall share equally any filing fees payable for or in respect of any application, notification or other filing made under the Competition Act. See "The Arrangement Agreement - Fees and Expenses". Support Agreements NOCL has entered into the Support Agreements with each of the members of the CEF Board (other than the CEF Board members who are appointees of Schlumberger and who hold no securities of CEF), CEF's 16 executive officers and Schlumberger, who collectively own approximately 57% of the outstanding CEF Shares (prior to the exercise or settlement of CEF Options and CEF Units).Pursuant to the Support Agreements, each such director, executive officer and Schlumberger has agreed to vote such person's CEF Shares in favour of the Arrangement and to otherwise support the completion of the Arrangement in accordance with the terms of the Support Agreements.The Support Agreements will terminate in certain circumstances, including in the event the Arrangement Agreement is terminated in accordance with its terms or in the event that the CEF Board withdraws, amends, modifies or qualifies, in a manner adverse to NOCL, its recommendation that CEF Shareholders vote in favour of the Arrangement Resolution. See "Background to the Arrangement - Support Agreements". Rights of Dissent Registered Shareholders entitled to vote at the Meeting have the right to dissent from the Arrangement Resolution upon strict compliance with the Dissent Procedures.Persons who are beneficial holders of CEF Shares should be aware that only registered holders of CEF Shares are entitled to exercise Dissent Rights.Registered CEF Shareholders who comply with the Dissent Procedures shall be entitled to be paid the fair value of the CEF Shares held by the registered CEF Shareholder in respect of which the registered CEF Shareholder dissents.A registered CEF Shareholder may not dissent in respect of only a portion of such holder's CEF Shares but must dissent only with respect to all of the CEF Shares held by such CEF Shareholder or held on behalf of a beneficial owner and registered in the Dissenting Shareholder's name.CEF Shareholders who have voted in favour of the Arrangement Resolution, in person or by proxy, shall not be accorded a right of dissent.See "Rights of Dissenting Shareholders" and Appendix E to this Information Circular. Certain Canadian Federal Income Tax Considerations This Information Circular contains a summary of the principal Canadian federal income tax considerations applicable to certain CEF Shareholders with respect to the Arrangement and the comments below are qualified in their entirety by reference to such summary.For a more detailed discussion of the Canadian federal income tax consequences of the Arrangement, please see the discussion under the heading "Certain Canadian Federal Income Tax Considerations". A CEF Shareholder who disposes of CEF Shares under the Arrangement will recognize a capital gain (or a capital loss) for Canadian federal income tax purposes equal to the amount by which the aggregate Consideration received for such CEF Shares under the Arrangement exceeds (or is less than) the aggregate of the adjusted cost base to the CEF Shareholder of the CEF Shares and any reasonable costs of disposition. CEF Shareholders who are non-residents of Canada for the purposes of the Tax Act will not be subject to tax under the Tax Act in respect of a capital gain realized upon the disposition of CEF Shares under the Arrangement unless those CEF Shares constitute "taxable Canadian property" to such CEF Shareholder at the time the CEF Shares are disposed of under the Arrangement and that capital gain is not exempt from tax under the Tax Act pursuant to an exemption contained in an applicable income tax treaty. Certain United States Federal Income Tax Considerations A U.S. Holder that disposes of CEF Shares under the Arrangement generally will recognize a capital gain or loss equal to the difference between (i) the amount of cash that the U.S. Holder is entitled to receive pursuant to the Arrangement, and (ii) the U.S. Holder’s adjusted tax basis in the CEF Shares disposed of in the Arrangement. A U.S. Holder that exercises dissent rights under the Arrangement and is paid cash in exchange for all of such U.S. Holder’s CEF Shares generally will recognize capital gain or loss in an amount equal to the difference, if any, between (i) the amount of cash received by such U.S. Holder in exchange for such U.S. Holder’s CEF Shares and (ii) the tax basis of such U.S. Holder in such CEF Shares surrendered. Capital gain of a non-corporate U.S. Holder derived with respect to a disposition of CEF Shares in which the U.S. Holder has a holding period exceeding one year generally will be subject to 17 U.S. federal income tax at favourable rates. The deductibility of capital loss is subject to limitations. U.S. Holders are urged to consult their tax advisors regarding such limitations. A Non-U.S. Holder generally will not be subject to U.S. federal income tax on gain realized on the disposition of CEF Shares under the Arrangement, provided that (i) the gain is not effectively connected with the conduct of a trade or business by the Non-U.S. Holder in the U.S., and (ii) in the case of a Non-U.S. Holder that is an individual, such Non-U.S. Holder is not present in the U.S. for 183 days or more in the taxable year of the disposition. CEF Shareholders are urged to read carefully "Certain United States Federal Income Tax Considerations", and to consult their own tax advisors as to the tax consequences applicable to them in their particular circumstances. Depositary Computershare Investor Services Inc. is acting as the Depositary under the Plan of Arrangement.The Depositary is responsible for receiving deposits of CEF Shares, Letters of Transmittal and accompanying documentation pursuant to the Arrangement.NOCL and Acquisitionco will cause the Depositary to give notices in connection with the Plan of Arrangement, if required, and to cause payment to be made for all CEF Shares acquired under the Plan of Arrangement.It is recommended that CEF Shareholders complete and return their Letter of Transmittal to the Depositary on or before 5:00 p.m. (Calgary time) on the last business day immediately prior to the date of the Meeting, or if the Meeting is adjourned, such time on the business day immediately prior to the date of such adjourned Meeting.CEF Shares must be deposited with all other required documents on or before the day that is three years less one day from the Effective Date.All certificate(s) representing CEF Shares deposited with the Depositary may be withdrawn at or prior to the Meeting.See "Procedures for the Surrender of Share Certificates and Receipt of Consideration". Stock Exchange Delisting Following the Arrangement, Acquisitionco will own all of the outstanding CEF Shares.The Corporation expects that the CEF Shares will be delisted from the Exchanges following the completion of the Arrangement. See "Principal Legal Matters - Stock Exchange Delisting and Status as a Reporting Issuer Following the Arrangement". Risk Factors The failure to complete the Arrangement could negatively impact the price of the CEF Shares, as well as the Corporation's future business and operations. See "Risk Factors". 18 INFORMATION CONCERNING THE MEETING Solicitation of Proxies This Information Circular is furnished in connection with the solicitation of proxies by the management of CEF to be used at the Meeting.Solicitations of proxies will be by mail.All costs of the solicitation for the Meeting will be borne by CEF. As a CEF Shareholder, you are cordially invited to be present at the Meeting.To ensure that you will be represented at the Meeting in the event that you are unable to attend personally, you are requested to date, complete and sign the form of proxy enclosed herewith and return the same via hand delivery, mail or fax to Computershare Trust Company of Canada, 9th Floor, 100 University Avenue, Toronto, Ontario, M5J 2Y1 Attention: Proxy Department, or by fax to 1-866-249-7775 (within Canada and the United States) and 1-416-263-9524 (outside of Canada and the United States) (Attention: Proxy Department).If you are an unregistered holder of CEF Shares (otherwise known as a Beneficial Shareholder) and receive these materials through your broker or another intermediary, please date, complete, sign and return the form of proxy or voting instruction form provided by such broker or other intermediary in accordance with the instructions provided therein. Appointment and Revocation of Proxies Accompanying this Information Circular is a form of proxy for use at the Meeting. The individuals named in the enclosed form of proxy are directors and/or officers of CEF.A CEF Shareholder desiring to appoint some other Person (who need not be a CEF Shareholder) to represent such CEF Shareholder at the Meeting may do so, either by inserting such Person's name in the blank space provided in the form of proxy or by completing another form of proxy.Such CEF Shareholder should notify the nominee of the appointment, obtain the nominee's consent to act as proxy and instruct the nominee on how the CEF Shares are to be voted.In any case, the form of proxy should be dated and executed by the CEF Shareholder or his/her attorney authorized in writing, or if the CEF Shareholder is a corporation, under its corporate seal, or by an officer or attorney thereof duly authorized. A proxy will not be valid for the Meeting or any adjournment thereof unless the dated, completed and signed form of proxy is hand delivered, mailed or faxed to Computershare Trust Company of Canada, 9th Floor, 100 University Avenue, Toronto, Ontario, M5J 2Y1 Attention: Proxy Department, or by fax to 1-866-249-7775 (within Canada and the United States) and 1-416-263-9524 (outside of Canada and the United States) (Attention: Proxy Department), and such proxy is received not later than 48 hours (excluding Saturdays, Sundays and statutory holidays) prior to the time of the Meeting or any adjournment thereof.Failure to so deposit a form of proxy shall result in its invalidation. Proxies given by CEF Shareholders for use at the Meeting may be revoked before the proxy is exercised.In addition to revocation in any other manner permitted by law, a CEF Shareholder who has given a proxy may revoke it with an instrument in writing executed by the CEF Shareholder, or the CEF Shareholder's attorney authorized in writing or, if the CEF Shareholder is a corporation, under its corporate seal or by an officer or attorney thereof duly authorized, and deposited either at the registered office of CEF at any time up to and including the last business day preceding the day of the Meeting, or any adjournment thereof, at which the proxy is to be used, or with the Chairman of the Meeting prior to the commencement of the Meeting or any adjournment thereof.A CEF Shareholder who has given a proxy may attend the Meeting in person (or where the CEF Shareholder is a corporation, its authorized representative may attend), revoke the proxy (by indicating such intention to the Chairman before the proxy is exercised) and vote in person (or abstain from voting). 19 Signature of Proxy The form of proxy must be executed by the CEF Shareholder or his attorney authorized in writing, or if the CEF Shareholder is a corporation, the form of proxy should be signed in its corporate name under its corporate seal by an authorized officer whose title should be indicated.A proxy signed by a Person acting as an authorized officer or attorney or in some other representative capacity should reflect such Person's capacity following his signature and should be accompanied by the appropriate instrument evidencing qualification and authority to act (unless such instrument has been previously filed with CEF). Voting of Proxies The Persons named in the accompanying form of proxy will vote the CEF Shares in respect of which they are appointed in accordance with the direction of the CEF Shareholder appointing them.In the absence of such direction, such CEF Shares will be voted FOR the approval of the Arrangement Resolution. Exercise of Discretion of Proxy The enclosed form of proxy confers discretionary authority upon the persons named therein with respect to amendments or variations to matters identified in the accompanying Notice of Meeting and this Information Circular and with respect to other matters that may properly come before the Meeting.At the date of this Information Circular, management of CEF is not aware of amendments, variations or other matters to come before the Meeting other than the matters referred to in the Notice of Meeting. Advice to Beneficial Shareholders The information set forth in this section is of significant importance to many CEF Shareholders, as a substantial number do not own CEF Shares in their own name.CEF Shareholders who do not hold their CEF Shares in their own name (referred to in this Information Circular as "Beneficial Shareholders") should note that only proxies deposited by CEF Shareholders whose names appear on the records of CEF as the Registered Shareholders can be recognized and acted upon at the Meeting.If CEF Shares are listed in an account statement provided to a CEF Shareholder by a broker, then in almost all cases those CEF Shares will not be registered in the CEF Shareholder's name on the records of CEF.Such CEF Shares will more likely be registered under the name of a broker or an agent of that broker.In Canada, the vast majority of such shares are registered under the name of CDS & Co. (the registration name for CDS Clearing and Depository Services Inc., a wholly-owned subsidiary of The Canadian Depository for Securities, which acts as nominee for many Canadian brokerage firms).CEF Shares held by brokers or their agents or nominees can only be voted (for or against resolutions) upon the instructions of the Beneficial Shareholder.Without specific instructions, brokers and their agents and nominees are prohibited from voting shares for the broker's clients. Therefore, Beneficial Shareholders should ensure that instructions respecting the voting of their CEF Shares are communicated to the appropriate person. Applicable regulatory policy requires intermediaries/brokers to seek voting instructions from Beneficial Shareholders in advance of shareholders' meetings.Every intermediary/broker has its own mailing procedures and provides its own return instructions to clients, which should be carefully followed by Beneficial Shareholders in order to ensure that their CEF Shares are voted at the Meeting. The Corporation has retained its transfer agent and Broadridge Financial Solutions, Inc. ("Broadridge")to forward the meeting materials to Beneficial Shareholders who have not waived the right to receive meeting materials. The transfer agent and Broadridge will provide such Beneficial Shareholders with a voting instruction form, which must be completed and signed by the Beneficial Shareholder in accordance with the directions on the voting instruction form (which the Corporation understands will permit the completion of the voting instruction form by telephone, facsimile, Internet vote, email or regular mail). 20 The purpose of these procedures is to permit Beneficial Shareholders to direct the voting of the CEF Shares they beneficially own.Should a Beneficial Shareholder wish to attend and vote at the Meeting in person (or have another person attend and vote on behalf of the Beneficial Shareholder), the Beneficial Shareholder should advise the transfer agent or Broadridge in accordance with the instructions set out on the voting instruction form. Beneficial Shareholders should carefully follow the instructions of their broker or other intermediary, or the transfer agent or Broadridge, including any instructions as to the time within which Beneficial Shareholders will be required to return voting instruction forms to their broker or other intermediary, or the transfer agent or Broadridge as applicable. A Beneficial Shareholder may revoke a voting instruction form or a waiver of the right to receive meeting materials and to vote given to a broker or other intermediary, or the transfer agent or Broadridge, as applicable, at any time by written notice to the broker or other intermediary, except that a broker or other intermediary is not required to act on a revocation of a voting instruction form or of a waiver of the right to receive meeting materials and to vote that is not received by the broker or other intermediary at least seven days prior to the Meeting. Although a Beneficial Shareholder may not be recognized directly at the Meeting for the purposes of voting CEF Shares registered in the name of a broker (or agent of the broker), a Beneficial Shareholder may attend at the Meeting as proxyholder for the Registered Shareholder and vote the CEF Shares in that capacity.Beneficial Shareholders who wish to attend at the Meeting and indirectly vote their CEF Shares as proxyholder for the Registered Shareholder should enter their own names in the blank space on the instrument of proxy provided to them and return the same to their broker (or the broker's agent) in accordance with the instructions provided by such broker (or agent), well in advance of the Meeting. Record Date and Voting of CEF Shares The CEF Board has fixed the Record Date for the Meeting as at the close of business on June 13, 2012. CEF Shareholders of record as at the Record Date are entitled to receive notice of, to attend and to vote at the Meeting, except to the extent a holder of CEF Shares transfers any of such securities after the Record Date and the transferee of those CEF Shares establishes ownership of the CEF Shares, and demands, not later than 10 days before the Meeting, that the transferee's name be included in the list of holders of CEF Shares entitled to vote, in which case such transferee shall be entitled to vote such CEF Shares at the Meeting.Each CEF Share entitles the holder thereof to one vote. Notice to United States CEF Shareholders This solicitation of proxies is not subject to the requirements of Section 14(a) of the U.S. Securities Exchange Act of 1934, as amended (the "1934 Act").Accordingly, the solicitation and transactions contemplated in this Information Circular are made in the United States for securities of a Canadian issuer in accordance with Canadian corporate and securities laws, and this Information Circular, including the appendices attached thereto, have been prepared in accordance with disclosure requirements applicable in Canada.CEF Shareholders in the United States should be aware that such requirements are different from those of the United States applicable to registration statements under the U.S. Securities Act of 1933, as amended, and proxy statements under the Act. This Information Circular does not address any tax considerations of the Arrangement other than certain Canadian and United States federal income tax considerations.See "Certain Canadian Federal Income Tax Considerations" and "Certain United States Federal Income Tax Considerations".CEF Shareholders are advised to consult with their own tax advisors to determine the particular tax consequences to them. Certain of the financial information included herein has been prepared in accordance with Canadian generally accepted accounting principles and auditing standards, which differ from United States 21 generally accepted accounting principles in certain material respects, and thus may not be comparable to financial information and statements of United States companies. Enforcement by the CEF Shareholders of civil liabilities under the United States federal securities laws may be affected adversely by the fact that CEF is incorporated or organized under the laws of a jurisdiction other than the United States, that all of its officers and directors are residents of countries other than the United States, that some or all of the experts named in this Information Circular are residents of countries other than the United States and that all or a substantial portion of the assets of CEF and such persons are located outside the United States.As a result, it may be difficult or impossible for CEF Shareholders in the United States to effect service of process within the United States upon CEF and its directors and officers, or to realize, against them, upon judgments of courts of the United States predicated upon civil liabilities under the federal securities laws of the United States or "blue sky" laws of any state within the United States. In addition, CEF Shareholders in the United States should not assume that the courts of Canada: (a) would enforce judgments of United States courts obtained in actions against such persons predicated upon civil liabilities under the federal securities laws of the United States or "blue sky" laws of any state within the United States; or (b) would enforce, in original actions, liabilities against such persons predicated upon civil liabilities under the federal securities laws of the United States or "blue sky" laws of any state within the United States. BACKGROUND TO THE ARRANGEMENT Background to the Arrangement Agreement On February 7, 2012, Schlumberger filed an amendment to a statement on schedule 13D with the United States Securities and Exchange Commission announcing, among other things, that it intended to explore possible transactions involving its ownership of approximately 56% of the issued and outstanding CEF Shares. In response to Schlumberger's announcement, the CEF Board established the Special Committee composed of the independent directors of the CEF Board, Michael Hogan, Robert McClinton, Bradley J. Thomson and Keith S. Turnbull. Mr. McClinton and Mr. Thomson were appointed Co-Chairmen of the Special Committee. Upon the establishment of the Special Committee, a mandate for the Special Committee was approved, which was, among other things, to review and consider any transaction by Schlumberger involving its CEF Shares and consider alternative transactions. To assist it in fulfilling its mandate, the Special Committee requested several potential financial advisors to provide presentations to the Special Committee throughout February 2012. In addition, the Special Committee determined that it would be appropriate to appoint independent legal counsel to advise the Special Committee and engaged Burnet, Duckworth & Palmer LLP to act in that capacity. After receiving a presentation from the Special Committee's independent legal counsel on the discharge of its fiduciary duties in considering potential strategic alternatives and various securities laws considerations with respect to any potential transaction involving the CEF Shares held by Schlumberger, the Special Committee broadened its mandate to specifically include consideration of any transaction involving the Corporation or the CEF Shares and strategic alternatives involving the Corporation aimed at maximizing shareholder value and to protect the interests of minority CEF Shareholders. The amendments to the mandate were subsequently approved by the CEF Board. After considering the presentations of the financial advisors, the Special Committee retained the services of CIBC to act as financial advisor to the Special Committee in late February 2012. Throughout March and early April members of the Special Committee and CIBC reached out to Schlumberger and its financial advisor to understand Schlumberger's intention with respect to its interest in CEF and the types of transactions that might be contemplated. In addition members of the Special Committee met regularly with CIBC, legal counsel and management of the Corporation to review, discuss and evaluate, among other things, (i) information concerning the business, operations, assets, financial condition, operating results and prospects of CEF; (ii) updates regarding their understanding of Schlumberger's intentions; (iii) alternatives available to CEF, in light of Schlumberger's announced 22 intention to explore possible transactions involving its interest in CEF; (iv) financial analysis prepared by CIBC with respect to various alternatives available to CEF; (v) the expected advantages and disadvantages of the various alternatives considered for CEF and its stakeholders, including the minority CEF Shareholders; (vi) analysis prepared by CIBC and management of CEF on parties that may be willing to pursue some type of transaction with CEF and the ability of such parties to complete a transaction; and (vii) various actions that might be taken by CEF to protect the interests of the minority CEF Shareholders, including the possible implementation of a shareholders' rights plan. Throughout these meetings, members of the Special Committee raised questions and there were discussions of the assumptions and financial analysis prepared by CIBC and management and the various financial analyses and reports were refined. As a result of the discussions between CIBC and Schlumberger's financial advisor, the Special Committee believed that CEF Shares held by Schlumberger potentially could be sold with, or independent of, Wilson International, an indirect wholly-owned subsidiary of Schlumberger in a similar line of business as CEF but based in the United States. Although the Special Committee continued to consider various alternative transactions, given Schlumberger's stated intentions regarding its CEF Shares, and upon receiving the advice of CIBC and legal counsel, the Special Committee determined that the transaction that would likely maximize value for all CEF Shareholders, including Schlumberger and the minority CEF Shareholders, would be a sale of all of the CEF Shares to a third party in a transaction supported by CEF and where all CEF Shareholders were treated equally. In addition, the Special Committee determined that to the extent that Schlumberger sold its CEF Shares to a third party (either together with the sale of Wilson International or in a separate transaction) and such third party did not make a concurrent offer for all of the outstanding CEF Shares, it might be detrimental to both CEF and the minority CEF Shareholders. Members of the Special Committee and CIBC contacted Schlumberger and its financial advisor to inform them of CEF's willingness to assist Schlumberger and its financial advisor in order to ensure a transaction involving Schlumberger's CEF Shares would be in the best interests of CEF and the minority CEF Shareholders. On March 15, 2012, the Special Committee sent a letter to Schlumberger formally indicating its desire to assist Schlumberger in any efforts to sell Wilson International and Schlumberger's CEF Shares, provided the interests of CEF, Schlumberger and the minority CEF Shareholders were aligned in such efforts. To ensure that the CEF Board was in a position to respond quickly to any potential transaction involving the CEF Shares that Schlumberger or any other party might propose, the Special Committee instructed CIBC and management to continue preparing for the potential marketing of CEF to parties who may be willing to pursue a potential business combination or other sale transaction with CEF. In anticipation of such a process, CIBC and management put together a list of potential strategic and financial buyers who might be willing to transact with CEF, began preparing marketing materials and continued to refine and finalize the CEF financial forecast. Beginning in mid-April 2012, management was introduced to several parties identified as potentially interested in pursuing a transaction with CEF and presented non-confidential information about CEF to help raise the awareness of CEF with such parties so such parties would be able to respond more quickly to any process that might be undertaken. On April 10, 2012, NOV announced that it had entered into an agreement with Schlumberger to acquire Wilson International. Subsequently, the Special Committee received confirmation through communication with CIBC, Schlumberger and Schlumberger's financial advisor that Schlumberger's CEF Shares were not being sold to NOV as part of the sale of Wilson International to NOV. The Special Committee, management of CEF, CIBC and legal counsel met on April 10, 11 and 12, 2012 to discuss CEF's possible responses to the NOV announcement and the next steps to be taken by CEF in light of the NOV announcement. The Special Committee determined that it was appropriate to formally commence a strategic review process and to be in a position to implement a shareholders' rights plan to help achieve a result in the best interests of CEF, maximize value for all CEF Shareholders and to provide the CEF Board sufficient time to consider any proposal for control of CEF. 23 On April 16, 2012, the CEF Board met and, upon receiving the recommendation of the Special Committee, approved the commencement of a strategic review process and delegated the authority of approval of a shareholders' rights plan to a committee of the CEF Board comprised of the members of the Special Committee and Michael West, President, Chief Executive Officer and a director of CEF. In addition, on April 16, 2012, the Special Committee received a letter from NOV expressing its interest in acquiring all of the issued and outstanding shares of CEF for cash. The proposal was non-binding, requested an exclusivity period and was subject to numerous conditions, including confirmatory due diligence and the negotiation of a definitive arrangement agreement and related documentation. On April 18, 2012, the Special Committee met to, among other things, discuss the proposal from NOV. At this time, CIBC provided advice to the Special Committee and the CEF Board regarding the financial terms of NOV's proposal. After a thorough discussion between members of the Special Committee, members of management of CEF, CIBC and legal counsel, the Special Committee determined that the proposal made by NOV did not merit the granting of exclusivity to NOV and discussions with other counterparties should not be precluded without conducting a market check to determine whether a higher price for CEF Share may be achieved. In addition, on April 18, 2012 the committee which had been delegated the approval of the shareholders' rights plan formally approved such plan and such plan was implemented. Following the meeting on April 18, 2012 and upon the direction of the Special Committee, representatives of CIBC entered into discussions with representatives of NOV and, upon NOV signing a limited confidentiality agreement, provided NOV with certain financial information. NOV further indicated to CIBC that it would participate in a competitive sale process conducted by CEF. In addition, in further discussions between members of the Special Committee and representatives of Schlumberger and CIBC and Schlumberger's financial advisors, Schlumberger expressed its continuing interest in exploring a transaction involving the sale of its CEF Shares that provided for appropriate value, expedited execution and transaction certainty. Given Schlumberger's stated interest in exploring a transaction involving the sale of its CEF Shares that provided for appropriate value, expedited execution and transaction certainty, the NOV proposal and the risk that Schlumberger might pursue a transaction with an interested party (including NOV) to sell its CEF Shares without the involvement of CEF or the minority CEF Shareholders, which would not necessarily maximize value for the minority CEF Shareholders or be in the best interest of CEF, the Special Committee, after receiving the advice of CIBC and legal counsel, determined that CEF should conduct a strategic market check on an expedited basis as a follow on to the pre-marketing road show presentations. As a result, management of CEF and CIBC identified potential parties, including strategic and financial buyers, who would be the most likely candidates with the financial capability to pay and the ability to complete a transaction in a timely manner. On April 26, 2012, CIBC, on behalf of CEF began approaching the identified potential parties and CEF entered into confidentiality agreements with certain interested parties, including NOV. Those interested parties who signed confidentiality agreements were provided confidential information about CEF and received access to management of CEF, if requested. All parties, if interested, were invited to submit their initial proposals by May 11, 2012. As a result, several parties, including NOV, submitted proposals to acquire all of the outstanding CEF Shares. The Special Committee met on May 14, 2012 to receive a report from CIBC on the process conducted, the parties who had participated and the proposals received and to consider the proposals received. After a thorough discussion of the proposals received and other strategic alternatives considered, including maintaining the status quo, and the effect each of the various alternatives considered would have on the various stakeholders of CEF, including the minority CEF Shareholders and the employees of CEF, the Special Committee elected to proceed with the NOV proposal and enter into an exclusivity agreement with NOV to provide time to negotiate the Arrangement Agreement as NOV's proposal represented the highest consideration per CEF Share of the proposals received. 24 On May 14, 2012, CEF and NOV signed an exclusivity agreement which provided an exclusivity period to allow CEF and NOV to negotiate the Arrangement Agreement based on a cash price per CEF Share of $12.75 and for NOV to complete its due diligence on CEF. Over the period from May 14, 2012 to May 22, 2012, the terms of the Arrangement Agreement and other transaction documents were negotiated. On May 18, 2012, the Special Committee met with legal counsel and was provided with a summary of applicable considerations relating to the discharge of their fiduciary duties and a summary of material terms of the proposed draft of the Arrangement Agreement and other transaction documents. On May 22, 2012, Special Committee and CEF Board meetings were held to consider approving the Arrangement Agreement and the other transaction documents; however, as there were still issues outstanding, after receiving an update on the negotiations, both meetings were adjourned. Between May 22, 2012 and May 30, 2012, the parties continued to negotiate the terms of the Arrangement Agreement and the other transaction documents. In addition, during this period, the Special Committee met frequently to receive reports from CIBC, legal counsel and management of the Corporation on the status of negotiation and the principal issues outstanding on the draft Arrangement Agreement and the other transaction documents. On the afternoon of May 30, 2012, the Special Committee met with members of management of CEF, CIBC and legal counsel to consider the Arrangement Agreement and other transaction documents and receive a presentation from CIBC.Representatives of CIBC summarized their financial analysis of the proposed transaction and the process undertaken by CEF. In addition, CIBC delivered to the Special Committee its verbal Fairness Opinion, subsequently confirmed by delivery of the written Fairness Opinion dated May 30, 2012, to the effect that, as of the date thereof, based upon and subject to the assumptions, limitations and qualifications set forth therein, the consideration to be received by the CEF Shareholders pursuant to the Arrangement Agreement is fair from a financial point of view to the CEF Shareholders.During the presentation, the Special Committee members were provided an opportunity to question representatives of CIBC confirming or clarifying their understanding of the opinion of and the financial analysis performed by CIBC. Legal counsel to CEF summarized the principal terms of the Arrangement Agreement and related transaction documents and the Special Committee members were provided an opportunity to question counsel and CEF management on the terms of the Arrangement Agreement and related transaction documents. There was also a discussion of the fiduciary duties of the CEF Board in considering the Arrangement Agreement in light of the process conducted and on the alternative courses of action available. Following discussions, the Special Committee determined to recommend to the CEF Board that it approve the Arrangement and the Arrangement Agreement and recommend that CEF Shareholders vote in favour of the Arrangement. Following the meeting of the Special Committee, the CEF Board met with management of CEF, CIBC and legal counsel, and reviewed the proposed terms of the Arrangement Agreement and other transaction documents. At the CEF Board meeting, CIBC and legal counsel provided similar reports as had been previously provided to the Special Committee, including CIBC providing the verbal Fairness Opinion to the CEF Board. The CEF Board also received legal advice from CEF's legal counsel and fully considered its duties and responsibilities, including the impact of the proposed transaction on the CEF Shareholders and other stakeholders. The CEF Board also reviewed the report of the Special Committee outlining the process conducted by the Special Committee and its advisors including the alternative courses of action considered and concluding, based on the Fairness Opinion and other considerations, that the proposed Arrangement is fair, from a financial point of view, to CEF Shareholders and recommending that the CEF Board approve the Arrangement and the Arrangement Agreement and issue a recommendation to the CEF Shareholders that they vote in favour of the Arrangement. During the meeting, the CEF Board members were provided an opportunity to question CIBC, management of CEF, members of the Special Committee and legal counsel on the various matters discussed and presented at the meeting. Following these deliberations, the CEF Board unanimously (with the Schlumberger representatives on the CEF Board abstaining due to the conflict of interest) determined that the Arrangement is in the best interests of CEF and is fair to CEF Shareholders. The CEF Board also unanimously (with the Schlumberger representatives on the CEF Board abstaining due to the conflict of interest) resolved to approve the Arrangement and the Arrangement Agreement and to unanimously (with the Schlumberger 25 representatives on the CEF Board abstaining due to the conflict of interest) recommend to CEF Shareholders that they vote in favour of the Arrangement. Following the meeting of the CEF Board, CEF, Acquisitionco, NOCL and Guarantor entered into the Arrangement Agreement, each of the members of the CEF Board (other than the Schlumberger representatives on the CEF Board who do not hold any securities of CEF), CEF's executive officers and Schlumberger executed a CEF Support Agreement, and a news release announcing the Arrangement was issued. On June 15, 2012, the CEF Board approved this Information Circular and the amended and restated Arrangement Agreement, which contains certain minimal changes to the Plan of Arrangement. Recommendation of the CEF Board Two members of the CEF Board, Dharmesh Prasad and Donna Garbutt, abstained from voting on the matter of the Arrangement due to a conflict of interest which stems from their appointment to the CEF Board by Schlumberger which indirectly holds a majority of the outstanding CEF Shares. The CEF Board (other than two CEF Board members who are Schlumberger representatives abstaining due to the conflict of interest) has unanimously determined that the Arrangement is in the best interests of CEF and is fair to CEF Shareholders.Accordingly, the CEF Board has (other than the abstaining directors) unanimously approved the Arrangement and the Arrangement Agreement and recommends that the CEF Shareholders vote in favour of the Arrangement Resolution. Reasons for the Arrangement In arriving at its conclusion to unanimously (other than abstaining directors) recommend the Arrangement to CEF Shareholders, upon the recommendation of the Special Committee and after receiving advice from its financial and legal advisors, the CEF Board carefully reviewed and considered all aspects of the Arrangement, including the financial and other terms of the Arrangement, the long-term growth prospects of CEF through the implementation of its business plan, and alternatives available to CEF. The following is a summary of the material information, factors and analysis considered by the CEF Board in reaching its unanimous recommendation that CEF Shareholders vote in favour of the Arrangement: — Premium Offered:The value of the consideration offered under the Arrangement represents a 36% premium to the closing trading price of the CEF Shares on May 30, 2012, the last day of trading prior to the announcement of the Arrangement, and a 36% premium to the volume weighted average price of the CEF Shares on the TSX over the 20-day period prior to April 17, 2012, when CEF announced that it was conducting a review of strategic alternatives. — Equal Treatment of CEF Shareholders and Value Certainty: The CEF Board concluded, given Schlumberger's stated intention to explore a transaction involving the sale of its ownership of approximately 56% of CEF Shares,that the Arrangement treats all CEF Shareholders equally and provides CEF Shareholders with value certainty for their CEF Shares. — Fairness Opinion:CIBC provided the Fairness Opinion to the effect that, as of the date of such opinion and subject to the assumptions, limitations and qualifications contained therein, the consideration to be received by CEF Shareholders pursuant to the Arrangement Agreement is fair, from a financial point of view, to the CEF Shareholders. 26 — Trading and Transaction Multiples:The trading and transaction multiples implied by the value of consideration to be received from Acquisitionco and NOCL pursuant to the Arrangement compare favourably to the trading and transaction multiples of other relevant public companies and comparable transactions. — Strategic Process:CIBC, on behalf of the Special Committee, conducted a strategic process with potential parties who were believed to be the most likely candidates and had the financial capability to complete a transaction on an expedited basis with CEF.The Consideration to be received by the CEF Shareholders pursuant to the Arrangement represents the highest consideration per CEF Share of the proposals received pursuant to such process. — Financial Aspects of the Arrangement:The Consideration to be received by the CEF Shareholders is to be paid in cash. — Ability to Respond to Superior Proposals:Under the Arrangement Agreement, the CEF Board retains the ability to consider and respond to Superior Proposals on the specific terms and conditions set forth in the Arrangement Agreement.In addition, the Termination Payment was negotiated at levels which would not dissuade potential bidders from submitting a Superior Proposal. — Determination of Fairness by the Court and Approval of CEF Shareholders:The CEF Board considers that the required approvals protect the rights of CEF Shareholders.Specifically, the Arrangement is subject to a determination of the Court that the terms of the Arrangement and the procedures relating thereto are fair and reasonable, both procedurally and substantively, to CEF Shareholders, and the Arrangement is subject to approval by at least 66⅔% of the votes cast on the Arrangement Resolution by CEF Shareholders, either in person or by proxy at the Meeting; — Dissent Rights Provided:CEF Shareholders have the ability to exercise Dissent Rights in respect of the Arrangement and to be paid the fair value of their CEF Shares.See "Rights of Dissenting Shareholders". The foregoing discussion of the information and factors reviewed by the CEF Board is not, and is not intended to be, exhaustive.The CEF Board's recommendations were made after consideration of the above noted factors in light of the CEF Board's collective knowledge of the business, financial condition and prospects of the Corporation, as well as the industry in which CEF operates. Fairness Opinion CIBC is the exclusive financial advisor to the Special Committee with respect to the Arrangement and, prior to the CEF Board approving the entering into of the Arrangement Agreement, CIBC provided its verbal opinion (subsequently delivered in writing) that, as of May 30, 2012, and subject to the assumptions, limitations and qualifications contained therein, the consideration to be received by CEF Shareholders pursuant to the Arrangement Agreement is fair, from a financial point of view, to CEF Shareholders.The summary of the Fairness Opinion in this Information Circular is qualified in its entirety by reference to the full text of the Fairness Opinion.The Fairness Opinion is not a recommendation as to whether or not CEF Shareholders should vote for the Arrangement Resolution.The Fairness Opinion was one of a number of factors taken into consideration by the CEF Board in making its unanimous (other than abstaining directors) determination that the Arrangement is in the best interests of CEF, is fair to CEF Shareholders and recommending that the CEF Shareholders vote for the Arrangement Resolution.The full text of the Fairness Opinion, setting out the assumptions made, matters considered and limitations and qualifications on the review undertaken in connection with the Fairness Opinion, is attached as Appendix D to this Information Circular. 27 Pursuant to the terms of its engagement letter with CEF, CIBC is to be paid a fee for its services as financial advisor, including a fee for the Fairness Opinion and fees that are contingent on a change of control of CEF or certain other events.CEF has also agreed to indemnify CIBC and certain related parties thereof against certain liabilities. The CEF Board urges CEF Shareholders to read the Fairness Opinion in its entirety.See Appendix D to this Information Circular. Support Agreements Each of the directors (other than the directors who are Schlumberger appointees and who hold no securities of CEF) and executive officers of CEF has entered into a Support Agreement with NOCL to vote in favour of and otherwise support the Arrangement.The majority shareholder of CEF, Schlumberger, which owns approximately 55.8% of the outstanding CEF Shares, has also entered into a Support Agreement with NOCL and Guarantor to vote in favour of and otherwise support the Arrangement.The Support Agreements will be terminated in the event: (a) the Arrangement Agreement is terminated pursuant to its terms; (b) the Arrangement Agreement is amended, modified or waived, without the prior written consent of the applicable CEF Shareholder, so as to (i) impose additional conditions to completion of the Arrangement; (ii) change the amount or form of consideration per CEF Share pursuant to the Arrangement (other than to increase the total consideration per CEF Share or add additional consideration); (iii) delay the completion of the Arrangement; or (iv) otherwise be adverse to the applicable CEF Shareholder; (c) the CEF Board withdraws, amends, modifies or qualifies, in a manner adverse to NOCL, its recommendation that the CEF Shareholders vote in favour of the Arrangement Resolution. The directors and executive officers of CEF own or control an aggregate of approximately 1% of the CEF Shares (prior to the exercise or settlement of CEF Options and CEF Units) and, together with Schlumberger, the CEF Shares agreed to be voted in support of the Arrangement totals approximately 57%. See "Interests of Certain Persons or Companies in the Arrangement". THE ARRANGEMENT Effect of the Arrangement The Arrangement Agreement provides for the acquisition of CEF by Acquisitionco by way of the Plan of Arrangement under Section 193 of the ABCA.Under the Arrangement, each issued and outstanding CEF Share (other than those held by Dissenting Shareholders) will be acquired by Acquisitionco for $12.75 in cash. Change of Control Benefits Certain officers and directors of CEF may have interests in the Arrangement that are, or may be, different from, or in addition to those of the CEF Shareholders.The CEF Board and the Special Committee were aware of these interests and considered them, among other things, when recommending approval of the Arrangement.See "Interests of Certain Persons or Companies in the Arrangement" and "Principal Legal Matters - MI 61-101". 28 Treatment of CEF Options At the Effective Time, in accordance with their terms and pursuant to the Plan of Arrangement, all outstanding CEF Options shall immediately vest and, pursuant to the Plan of Arrangement, CEF Optionholders shall receive an Option Loan, the full amount of which shall be used to fully exercise all of their outstanding CEF Options.Upon the exercise of the CEF Options, CEF shall issue one CEF Share for each CEF Option so exercised.Holders of the resulting CEF Shares (being the former CEF Optionholders) shall then receive $12.75 in cash for each CEF Share so held, less amounts required for repayment of the Option Loan and statutory employee tax withholdings, pursuant to the Arrangement. No rights to purchase or receive CEF Shares pursuant to outstanding CEF Options will remain outstanding following completion of the Arrangement. Treatment of CEF Performance Share Units and CEF Restricted Share Units At the Effective Time, in accordance with their terms and pursuant to the Plan of Arrangement, all CEF Units shall vest and holders of CEF RSUs and holders of a portion of CEF PSUs shall receive one CEF Share, distributed by the EBP Trust, in full satisfaction of each CEF Unit so held.Holders of the resulting CEF Shares shall then receive $12.75 in cash for each CEF Share so held, less statutory employee tax withholdings, pursuant to the Arrangement. The holders of the remaining CEF PSUs shall be paid, from CEF and in full satisfaction of such CEF PSUs, $12.75 in cash, less statutory employee tax withholdings for each CEF PSU so held. The CEF RSUs and CEF PSUs will be cancelled and the CEF Unit Plan terminated. Treatment of CEF Deferred Share Units At the Effective Time and pursuant to the Plan of Arrangement, each holder of a CEF DSU shall be paid, by CEF and in full satisfaction for such CEF DSUs, $12.75 in cash, less statutory employee tax withholdings for each CEF DSU so held. The CEF DSUs and the CEF DSU Plan shall be terminated. Vote Required to Approve the Arrangement Subject to any further order of the Court, the Arrangement Resolution must be approved by an affirmative vote of at least 66⅔% of the votes cast at the Meeting by CEF Shareholders present in person or by proxy and entitled to vote at the Meeting. Completion of the Arrangement is also conditional upon approval of the Arrangement Resolution by the affirmative vote of a simple majority of the votes cast thereon by CEF Shareholders present or represented by proxy and entitled to vote at the Meeting, after excluding CEF Shares beneficially owned or over which control or direction is exercised by such persons whose votes may not be included in determining minority approval pursuant to MI 61-101.Approximately 0.4% of the issued and outstanding CEF Shares will be excluded for the purposes of the above described vote.See "Principal Legal Matters - MI 61-101". Steps of the Arrangement The following summarizes the steps which will occur under the Plan of Arrangement commencing at the Effective Time, if all conditions to the implementation of the Arrangement have been satisfied or waived.The following description of steps is qualified in its entirety by reference to the full text of the Plan of Arrangement set forth as Schedule "1.1(a)" to the Arrangement Agreement which is attached as Appendix B to this Information Circular: 29 (a) Acquisitionco shall provide to each CEF Optionholder a loan equal to the aggregate exercise price of all CEF Options held by such CEF Optionholder, which loan shall be advanced to each such CEF Optionholder by the Depositary, for and on behalf of Acquisitionco, from the funds deposited with the Depositary pursuant to Section 5.2 of the Plan of Arrangement and such funds shall be held by the Depositary in trust for such CEF Optionholders; (b) all of the CEF Options shall be exercised by the CEF Optionholders and CEF shall issue to each CEF Optionholder that number of CEF Shares issuable upon exercise of each such CEF Optionholder's CEF Options, following which each of the former CEF Optionholders will be added to the register of CEF Shareholders in respect of the number of CEF Shares issued to each CEF Optionholder and all of the CEF Options and the CEF Stock Option Plan shall be terminated; (c) the Depositary shall deliver to CEF the aggregate cash payable upon exercise thereof in accordance with the CEF Stock Option Plan from the proceeds of the loans being held by the Depositary in trust for the CEF Optionholders; (d) each CEF RSU and CEF PSU outstanding immediately prior to the Effective Time shall be fully vested and in full satisfaction of the obligations of CEF to deliver CEF Shares and/or cash to the holders of CEF RSUs and CEF PSUs under the CEF Unit Plan: (i) a number of CEF Shares held by the EBP Trust equal to the number of CEF RSUs outstanding immediately prior to the Effective Time shall be distributed by the EBP Trustee to the holders of CEF RSUs on the basis of one CEF Share for each CEF RSU and such CEF RSUs shall be cancelled; (ii) the remaining CEF Shares held by the EBP Trust shall be distributed by the EBP Trustee to the holders of an equal number of CEF PSUs on the basis of one CEF Share for each CEF PSU and such CEF PSUs shall be cancelled; (iii) CEF shall pay each holder of a remaining CEF PSU $12.75 in cash for each of the holder's remaining CEF PSUs; and (iv) all of the CEF RSUs, the CEF PSUs and the CEF Unit Plan shall be terminated; (e) CEF shall pay each holder of a CEF DSU $12.75 in cash for each of the holder's CEF DSUs and all of the CEF DSUs and the CEF DSU Plan shall be terminated; (f) the CEF Shares held by Dissenting Shareholders who have exercised Dissent Rights which remain valid immediately prior to the Effective Time shall, as of the Effective Time, be deemed to have been transferred to Acquisitionco (free and clear of any liens, claims, encumbrances, charges, adverse interests and security interests of any nature or kind whatsoever) and, as of the Effective Time, such Dissenting Shareholders shall cease to have any rights as CEF Shareholders, other than the right to be paid the fair value of their CEF Shares in accordance with the Dissent Rights; (g) each issued and outstanding CEF Share (other than (i) a CEF Share held by Acquisitionco; (ii) a CEF Share issued upon exercise of CEF Options and (iii) a CEF Share delivered to a former holder of CEF RSUs or CEF PSUs) shall be transferred to Acquisitionco (free and clear of any liens, claims, encumbrances, charges, adverse interests and security interests of any nature or kind whatsoever) in exchange for the Consideration; (h) each issued and outstanding CEF Share issued upon exercise of CEF Options shall be transferred to Acquisitionco (free and clear of any liens, claims, encumbrances, charges, adverse interests and security interests of any nature or kind whatsoever) in exchange for the 30 Consideration, provided that payment of the aggregate Consideration otherwise deliverable to a holder of such CEF Shares shall be satisfied as follows: (i) an amount of such aggregate Consideration equal to the aggregate amount of taxes and other amounts required to be remitted by CEF to a taxation authority in respect of the exercise of the CEF Options by such holder shall be paid to CEF on behalf of such holder; (ii) an amount of such aggregate Consideration equal to the aggregate amount of the loan made by Acquisitionco to such holder for the exercise of the CEF Options shall be satisfied by way of set-off of such amount against the amount of the loan made by Acquisitionco to such holder in full satisfaction of such loan; and (iii) the balance of such aggregate Consideration shall be paid to the holder of such CEF Shares; and (i) each issued and outstanding CEF Share delivered to a former holder of CEF RSUs or CEF PSUs shall be transferred to Acquisitionco (free and clear of any liens, claims, encumbrances, charges, adverse interests and security interests of any nature or kind whatsoever) in exchange for the Consideration, provided that a portion of such Consideration (which portion shall be equal to the aggregate of the amount of taxes and other amounts required to be remitted to a taxation authority in respect of the receipt of the CEF Share from the EBP Trust) shall be paid to CEF on behalf of such CEF Shareholder in full satisfaction of the amount of taxes and other amounts required to be remitted to a taxation authority in respect of the receipt of the CEF Share from the EBP Trust, and the balance of such Consideration shall be paid to the holder of such CEF Share; (j) each holder of the CEF Shares so transferred shall cease to be a holder of the CEF Shares and the name of such holder shall be removed from the register of holders of CEF Shares as it relates to the CEF Shares so transferred; and (k) Acquisitionco will become the sole holder of CEF Shares and will be added to the securities register of CEF. THE ARRANGEMENT AGREEMENT The following is a summary of the material terms of the Arrangement Agreement and the Plan of Arrangement and is subject to, and qualified in its entirety by, the full text of the Arrangement Agreement and the Plan of Arrangement which are attached to this Information Circular as Appendix B and Schedule "1.1(a)" thereto, respectively.CEF Shareholders are urged to read the Arrangement Agreement and the Plan of Arrangement in their entirety. Representations and Warranties CEF Representations and Warranties CEF has given usual and customary representations and warranties for an agreement of this nature.These representations and warranties were qualified by the Disclosure Letter made by CEF to NOCL in connection with the execution of the Arrangement Agreement.The representations and warranties included representations and warranties with respect to the following matters: organization and qualification; authority relative to the agreement; acquisition of third party approvals; absence of subsidiaries; matters relating to the EBP Trust; no violations, absence of defaults and conflicts; litigation; tax returns filed and taxes paid; tax reserves; tax deficiencies and audits; tax agreements; tax withholdings, tax registration; no tax obligations outside of Canada; non-arm's length and other transactions; reporting issuer status; capitalization; equity monetization plans; no orders; material contracts; non-competition agreements; filings; books and records; disclosure controls; reports; absence 31 of undisclosed liabilities; conduct of business; United States relationships; environmental; real property; personal property; licenses; long term and derivative transactions; employee benefit plans; employment agreements; collective agreements; insurance; indebtedness to and by officers, directors and others; intellectual property; compliance with laws; restrictions on business activities; off-balance sheet arrangements; Investment Canada Act; shareholder rights plan; and disclosure.The full text of the representations and warranties listed above may be found in Schedule 4.1 of the Arrangement Agreement which is appended to this Information Circular as AppendixB. The Purchaser Parties have given the usual and customary representations and warranties for an agreement of this nature.The representations and warranties included representations and warranties with respect to the following matters: organization and qualification; authority relative to the Arrangement Agreement; ownership of Acquisitionco; no violation, absence of defaults and conflicts; litigation; funds available; NOCL's holdings; no agreement with shareholders; no collateral benefit or connected transaction and certain financial representations of Guarantor. The full text of the representations and warranties listed above may be found in Schedule 3.1 of the Arrangement Agreement which is appended to this Information Circular as AppendixB. Covenants Covenants of CEF CEF has covenanted and agreed that during the period from the date of the Arrangement Agreement until the earlier of the Effective Date and the time that the Arrangement Agreement is terminated in accordance with its terms, unless otherwise (i) agreed to in writing by NOCL, not to be unreasonably withheld, conditioned or delayed; (ii) required or expressly permitted or specifically contemplated by the Arrangement Agreement or the Plan of Arrangement; (iii) disclosed to NOCL in writing on or prior to the date of the Arrangement Agreement; or (iv) expressly contemplated by CEF's business plan for the 2012 fiscal year: (a) the business of CEF shall be conducted only in, and CEF shall not take any action except in the ordinary course of business and consistent with past practice, and CEF shall use all reasonable commercial efforts to maintain and preserve its business organization, assets, employees and advantageous business relationships; (b) CEF shall not directly or indirectly: (i) amend CEF's constating documents or by-laws; (ii) declare, set aside or pay any dividend, reduction of capital or other distribution or payment in cash, shares or property (or any combination thereof) in respect of its shares owned by any Person; (iii) issue, grant, sell or pledge any shares of CEF, CEF Options, CEF PSUs, CEF RSUs or CEF DSUs, or other securities convertible into or exchangeable or exercisable for, or otherwise evidencing a right to acquire, shares of CEF, other than CEF Shares issuable pursuant to the terms of CEF Options outstanding on the date of the Arrangement Agreement or outstanding CEF Shares that may be delivered pursuant to CEF PSUs, CEF RSUs or CEF DSUs outstanding on the date of the Arrangement Agreement; (iv) acquire, or cause EBP Trust to acquire any securities of CEF; (v) split, consolidate, redeem, purchase or otherwise acquire any of its outstanding shares or other securities; (vi) amend the terms of any of its securities; (vii) adopt a plan of liquidation or resolutions providing for the liquidation, dissolution, merger, consolidation or reorganization of CEF; or (viii) enter into, modify or terminate any Contract, agreement, commitment or arrangement with respect to any of the foregoing, except as permitted above; (c) CEF shall not directly or indirectly: (i) sell, pledge, lease, dispose of or encumber any assets of CEF with a value individually or in the aggregate exceeding $100,000, other than the sale of inventory or the replacement of vehicles in the ordinary course of business and consistent with past practice; (ii) acquire (by merger, amalgamation, consolidation or acquisition of shares or assets or otherwise) any corporation, partnership or other business organization or division thereof or make any investment either by purchase of shares or securities, contributions of capital or purchase of any property or assets of any other individual or entity with a value individually or 32 in the aggregate exceeding $500,000, other than the acquisition of inventory in the ordinary course of business and consistent with past practice; (iii) incur any indebtedness for borrowed money or any other liability or obligation or issue any debt securities or assume, guarantee, endorse or otherwise as an accommodation become responsible for, the obligations of any other individual or entity, or make any loans or advances, except in all cases: in the ordinary course of business consistent with past practice or for fees payable to legal, accounting and financial advisors in connection with the Arrangement; (iv) pay, discharge or satisfy any claims, liabilities or obligations (including any regulatory investigation) which are material to the business of CEF, other than liabilities reflected or reserved against in CEF's most recently publicly available financial statements as of the date of the Arrangement Agreement or incurred in the ordinary course of business consistent with past practice or in connection with the Arrangement; (v) release or relinquish, or authorize or propose to do so, any contractual right which is material to the business of CEF; (vi) terminate, fail to renew, allow to expire or lapse, cancel, waive, release, assign, grant or transfer any rights of value under or modify or change any existing license, permit, lease (other than ordinary course lease renewals), Contract or other document which is material to the business of CEF other than in the ordinary course of business consistent with past practice; (vii) enter into or terminate any hedges, swaps or other financial instruments or like transaction in place on or prior to the date hereof, other than in the ordinary course, consistent with past practice; or (viii) authorize or propose any of the foregoing, or enter into or modify any Contract, agreement, commitment or arrangement to do any of the foregoing; (d) CEF shall not incur or commit to capital expenditures individually or in the aggregate exceeding $500,000; (e) except pursuant to existing written employment, termination or compensation arrangements, policies or agreements (copies of which have been provided to NOCL on or prior to the date of the Arrangement Agreement), CEF shall not grant to any officer or director an increase in compensation in any form, grant to any other employee or consultant any increase in compensation in any form, make any loan to any officer, director, employee or consultant, or take any action with respect to the grant of any change of control, severance, retention or termination pay to, or the entering into of any employment agreement with, any officer, director, employee or consultant of CEF or with respect to any increase of benefits or perquisites, including those payable under its current change of control, severance or termination pay policies, provided that notwithstanding the foregoing CEF shall be entitled to enter into arrangements for retention payments that will become payable on the Effective Date to certain employees as previously disclosed in writing to NOCL; (f) CEF shall not adopt or amend or make any contribution to any bonus, profit sharing, option, restricted share, pension, retirement, post-retirement benefits, deferred compensation, insurance, retention, incentive compensation, other compensation or other similar plan, agreement, trust, fund or arrangement for the benefit of employees, officers or contractors, except as is necessary to comply with applicable Law or non-discretionary requirements of pre-existing plans, including contributions or accruals with respect to its cash bonus policy; (g) CEF shall use its reasonable commercial efforts (taking into account insurance market conditions and offerings and industry practices) to cause its current insurance (or re-insurance) policies, including directors' and officers' insurance, not to be cancelled or terminated or any of the coverage thereunder to lapse, except where such cancellation, termination or lapse would not individually or in the aggregate be material to CEF, unless simultaneously with such termination, cancellation or lapse, replacement policies underwritten by insurance or re-insurance companies of nationally recognized standing having comparable deductibles and providing coverage equal to or greater than the coverage under the cancelled, terminated or lapsed policies for substantially similar premiums are in full force and effect, and for greater certainty, CEF was entitled to renew its insurance policies upon their expiry on June 1, 2012 on the basis set forth above; 33 (h) CEF shall not (i) change in any material respect any of its methods of reporting income or deductions for accounting or income tax purposes from those employed in the preparation of its income tax return for the taxation year ending December 31, 2011 except as may be required by applicable Law; (ii) make or revoke any material election relating to Taxes; (iii) settle, compromise or agree to the entry of judgment with respect to any proceeding relating to Taxes except for any settlement, compromise or agreement that is not material to CEF; (iv) enter into any Tax sharing, Tax allocation or Tax indemnification agreement; or (v) make a request for a Tax ruling to any Governmental Entity; (i) CEF shall not enter into any agreement or arrangement that limits or otherwise restricts in any material respect CEF from competing in any location or with any Person; (j) commence any material litigation (other than litigation in connection with the collection of accounts receivable or to enforce the terms of the Arrangement Agreement or any confidentiality agreement); and (k) CEF shall not agree, resolve or commit to do or announce any of the foregoing. Except for proxies and non-substantive communications with securityholders, and subject to its obligations under the Arrangement Agreement, CEF has agreed to furnish promptly to NOCL or its counsel, a copy of each notice, report, schedule or other document delivered, filed or received by it in connection with: (i) the Arrangement; (ii) any filings under applicable Laws in connection with the transactions contemplated by the Arrangement Agreement; and (iii) any dealings with Governmental Entities in connection with the transactions contemplated by the Arrangement Agreement. CEF will conduct itself so as to keep NOCL reasonably informed as to the material decisions or actions required or required to be made with respect to the operation of its business; provided that such disclosure is not otherwise prohibited by reason of a confidentiality obligation owed to a third party or otherwise prevented by applicable Law or is in respect to customer specific or competitively sensitive information. CEF shall promptly notify NOCL in writing of any change which is or would reasonably be expected to be material to its business, operations, results of operations, assets, or financial condition, or of any material Governmental Entity or third party complaints, investigations or hearings (or communications indicating that the same may be contemplated), or of any change in any representation or warranty provided by CEF in the Arrangement Agreement which change is or would reasonably be expected to be of such a nature to cause the failure of the conditions in the Arrangement Agreement to be satisfied, and it shall in good faith discuss with NOCL any change in circumstances (actual, anticipated, contemplated, or to the knowledge of CEF, threatened) which is of such a nature that there may be a reasonable question as to whether notice needs to be given to NOCL pursuant to the Arrangement Agreement. CEF shall: (i) duly and timely file all tax returns required to be filed by it on or after the date hereof and all such Tax Returns shall be true, complete and correct in all material respects; and (ii) timely withhold, collect, remit and pay all Taxes which are to be withheld, collected, remitted or paid by it. CEF shall not settle or compromise any claim brought by any present, former or purported holder of its securities in connection with the transactions contemplated by the Arrangement Agreement or the Arrangement prior to the Effective Date without the prior written consent of NOCL, which consent shall not be unreasonably withheld, conditioned or delayed. CEF shall use its commercially reasonable efforts to obtain all third party consents required in connection with, and other consents, waivers, permits, exemptions, orders, approvals, agreements, amendments and modifications to, any Material Contracts of CEF: 34 (a) in connection with, or required to permit, the completion of the transactions contemplated by the Arrangement Agreement; and (b) required in order to maintain any Material Contracts of CEF in full force and effect following completion of the Arrangement, in each case on terms that are reasonably satisfactory to NOCL, and without paying, and without committing itself or NOCL to pay, any consideration or incur any liability or obligation to or in respect of any such other Person without the prior written consent of NOCL. Nothing in the Arrangement Agreement is intended to or shall result in NOCL exercising material influence over the operations of CEF, particularly in relation to operations in which the Parties compete or would compete, but for the Arrangement Agreement, with each other, prior to the Effective Date. Covenants of the Purchaser Parties NOCL and Acquisitionco have each covenanted and agreed that they will not agree with any Person to, or in any way advise, encourage or assist any other person to, agree to support the Arrangement Resolution other than by entering into an agreed upon form of support agreement similar to the Support Agreements. NOCL and Acquisitionco shall ensure that sufficient funds are available on the Effective Date to permit the payment of the aggregate Consideration payable to CEF Shareholders pursuant to the Arrangement. NOCL and Acquisitionco shall promptly notify CEF in writing of any material Governmental Entity or third party complaints, investigations or hearings (or communications indicating that the same may be contemplated) regarding the transactions contemplated hereunder or of any change in any representation or warranty provided by NOCL and Acquisitionco in the Arrangement Agreement which change is or would reasonably be expected to be of such a nature to cause the failure of the conditions in the Arrangement Agreement to be satisfied, and NOCL and Acquisitionco shall in good faith discuss with CEF any change in circumstances (actual, anticipated, contemplated, or to the knowledge of NOCL and Acquisitionco, threatened) which is of such a nature that there may be a reasonable question as to whether notice needs to be given to CEF pursuant to the Arrangement Agreement. The Guarantor will not take any actions or engage in any transactions, in either case outside of the ordinary course of business, which would impair its capability from a financial point of view to fulfill its guarantee of all of the obligations of NOCL and Acquisitionco in the Arrangement Agreement, including the obligation to fund the Consideration at the Effective Time. Mutual Covenants Each of the Parties has covenanted and agreed that, except as contemplated in the Arrangement Agreement or the Plan of Arrangement, during the period from the date of the Arrangement Agreement until the earlier of the Effective Date and the time that the Arrangement Agreement is terminated in accordance with its terms: (a) it shall use all reasonable commercial efforts to satisfy (or cause the satisfaction of) the conditions precedent to its obligations as set forth in the Arrangement Agreement to the extent the same is within its control and to take, or cause to be taken, all other action and to do, or cause to be done, all other things necessary, proper or advisable under all applicable Laws to complete the Arrangement, including using its reasonable commercial efforts or reasonable best efforts, as the case may be, to promptly: (i) obtain all necessary waivers, consents and approvals required to be obtained by it from parties to loan agreements, leases and other Contracts; (ii) obtain all necessary exemptions, consents, approvals and authorizations as are required to be obtained by it under all applicable Laws; (iii) effect all necessary registrations and filings and submissions of 35 information requested by Governmental Entities required to be effected by it in connection with the Arrangement and participate and appear in any proceedings of either Party before Governmental Entities; (iv) oppose, lift or rescind any injunction or restraining order or other order or action seeking to stop, or otherwise adversely affecting the ability of the Parties to consummate, the Arrangement; (v) fulfill all conditions and satisfy all provisions of the Arrangement Agreement and the Arrangement, including delivery of the certificates contemplated by the Arrangement Agreement; and (vi) co-operate with the other Party in connection with the performance by it and its Subsidiaries of their obligations under the Arrangement Agreement; (b) it shall cooperate fully with the other Party and such other Party's counsel, subject to the Confidentiality Agreement and any other subsequent written agreement that addresses confidentiality between the Parties, in the preparation of all filings, responses and submissions in relation to the Competition Act and any similar Laws, and, unless the Parties mutually agree in writing otherwise, each Party shall file the notification required under subsection 114(1) of the Competition Act as soon as possible and will use its reasonable commercial efforts to file such notification within 15 business days of the date of the Arrangement Agreement, and the Parties shall supply as promptly as practicable any additional information or documentary materials that may be required or as the Parties or their counsel agree may be advisable pursuant to the Competition Act or any similar Laws; (c) except as disclosed in writing to the other Party on or prior to the date of the Arrangement Agreement, it shall not engage in any meetings or material communications with any Governmental Entity in relation to the Arrangement, without counsel for the other Party being advised of same, having been given the opportunity to participate in such meetings or communications, and in any event shall immediately notify and provide copies to the other Party's counsel of any communications to or from a Governmental Entity in relation to the Arrangement; (d) notwithstanding Section 5.3(a) of the Arrangement Agreement, it shall not enter into any agreement or arrangement with a Governmental Entity or consent to any Competition Tribunal order in relation to the Arrangement without the consent of the other Party, which consent shall not be unreasonably withheld, conditioned or delayed; and (e) it shall not take any action, refrain from taking any action, or permit any action to be taken or not taken, which is inconsistent with the Arrangement Agreement or which would reasonably be expected to significantly impede the consummation of the Arrangement. Conditions Mutual Conditions The respective obligations of the Parties to consummate the transactions contemplated in the Arrangement Agreement, and in particular the Arrangement, are subject to the satisfaction, on or before the Effective Date or such other time specified, of the following conditions, any of which may be waived by the mutual consent of such Parties without prejudice to their right to rely on any other of such conditions: (a) the Interim Order shall have been granted in form and substance satisfactory to each of NOCL and CEF, acting reasonably, and such order shall not have been set aside or modified in a manner unacceptable to either of NOCL or CEF, acting reasonably, on appeal or otherwise; (b) the Arrangement Resolution shall have been passed by the CEF Shareholders in accordance with the Interim Order; 36 (c) the Final Order shall have been granted in form and substance satisfactory to NOCL and CEF, acting reasonably, and shall not have been set aside or modified in a manner unacceptable to either of NOCL or CEF, acting reasonably, on appeal or otherwise; (d) the Articles of Arrangement to be filed with the Registrar in accordance with the Arrangement Agreement shall be in form and substance satisfactory to each of NOCL and CEF, acting reasonably; (e) the Parties have received Competition Act Approval; and (f) there shall not be pending (or, with respect to any suit, action or proceeding by any Governmental Entity, threatened in writing), any suit, action or proceeding (i) by any Person other than a Governmental Entity which in the judgement of the Parties has a reasonable likelihood of success, or (ii) by any Governmental Entity seeking to prohibit, restrict or materially delay the acquisition by NOCL or Acquisitionco of any CEF Shares, seeking to restrain or prohibit the consummation of the Arrangement or seeking to obtain from CEF any material damages directly or indirectly in connection with the Arrangement and no Law shall have been enacted, promulgated or issued which would prohibit or prevent the completion of the Arrangement. NOCL Conditions The obligation of NOCL and Acquisitionco to consummate the transactions contemplated in the Arrangement Agreement, and in particular the Arrangement, is subject to the satisfaction, on or before the Effective Date or such other time specified, of the following conditions: (a) the representations and warranties made by CEF in the Arrangement Agreement shall be true and correct as of the Effective Date (without giving effect to, applying or taking into consideration any materiality qualification already contained in such representation and warranty) as if made on and as of such date (except to the extent such representations and warranties speak as of an earlier date or except as affected by transactions contemplated or permitted by the Arrangement Agreement), except where the failure of such representations and warranties to be true and correct, individually or in the aggregate, would not result or would not reasonably be expected to result in a Material Adverse Change in respect of CEF or would not, or would not reasonably be expected to, materially impede completion of the Arrangement, and CEF shall have provided to NOCL a certificate of two senior officers of CEF certifying the foregoing on the Effective Date on behalf of CEF and not in their personal capacities; (b) all covenants and agreements of CEF under the Arrangement Agreement to be performed on or before the Effective Time shall have been duly performed by CEF in all material respects, and CEF shall have provided to NOCL a certificate of two senior officers of CEF certifying the foregoing on the Effective Date on behalf of CEF and not in their personal capacities; (c) no Material Adverse Change in respect of CEF shall have occurred or been disclosed after the date of the Arrangement Agreement; (d) the aggregate number of CEF Shares held, directly or indirectly, by those holders of such CEF Shares who have validly exercised Dissent Rights and not withdrawn such exercise in connection with the Arrangement (or instituted proceedings to exercise Dissent Rights) shall not exceed 10% of the aggregate number of CEF Shares outstanding as of the Effective Time; (e) none of the Non-Competition Agreements shall have been terminated or amended; (f) the third party consents listed in the Disclosure Letter shall have been obtained or received on terms that are satisfactory to NOCL, acting reasonably, and reasonable evidence of this shall have been delivered to NOCL; and 37 (g) there shall not be pending (or, with respect to any suit, action or proceeding by any Governmental Entity, threatened in writing), any suit, action or proceeding by (i) any Person other than a Governmental Entity which in the judgement of NOCL has a reasonable likelihood of success, or (ii) by any Governmental Entity: (i) seeking to prohibit or limit the ownership or operation by CEF, NOCL or Acquisitionco or any of their respective affiliates of any material portion of the business or assets of CEF or to compel NOCL or Acquisitionco to dispose or divest of or hold separate any material portion of the business or assets of CEF; (ii) seeking to impose material limitations on the ability of NOCL or Acquisitionco to acquire, hold, or exercise full rights of ownership of the CEF Shares; (iii) seeking to prohibit NOCL or Acquisitionco from effectively controlling in any material respect the business or operations of CEF; or (iv) which, if successful, in the judgement of NOCL is reasonably likely to have a Material Adverse Effect on NOCL, Acquisitionco or CEF (after consummation of the Arrangement). The foregoing conditions are for the exclusive benefit of NOCL and may be asserted by NOCL regardless of the circumstances or may be waived in writing by NOCL in its sole discretion, in whole or in part, at any time and from time to time without prejudice to any other rights which NOCL may have. CEF Conditions The obligation of CEF to consummate the transactions contemplated by the Arrangement Agreement, and in particular the Arrangement, is subject to the satisfaction, on or before the Effective Date or such other time specified, of the following conditions: (a) the representations and warranties made by the Purchaser Parties in the Arrangement Agreement shall be true and correct as of the Effective Date (without giving effect to, applying or taking into consideration any materiality qualification already contained in such representation and warranty) as if made on and as of such date (except to the extent such representations and warranties speak as of an earlier date or except as affected by transactions contemplated or permitted by the Arrangement Agreement), except where the failure of such representations and warranties to be true and correct, individually or in the aggregate, would not or would not reasonably be expected to materially impede completion of the Arrangement, and the Purchaser Parties shall have provided to CEF a certificate of two senior officers of the Purchaser Parties certifying the foregoing on the Effective Date on behalf of the Purchaser Parties and not in their personal capacities; and (b) all covenants and agreements of the Purchaser Parties under the Arrangement Agreement to be performed on or before the Effective Time shall have been duly performed by the Purchaser Parties, as applicable, in all material respects, and the Purchaser Parties shall have provided to CEF a certificate of two senior officers of the Purchaser Parties certifying the foregoing on the Effective Date on behalf of the Purchaser Parties and not in their personal capacities. The foregoing conditions are for the exclusive benefit of CEF and may be asserted by CEF regardless of the circumstances or may be waived by CEF in its sole discretion, in whole or in part, at any time and from time to time without prejudice to any other rights which CEF may have. 38 Covenants Regarding Non-Solicitation CEF has agreed that, except as otherwise expressly provided in Section 7.1 of the Arrangement Agreement, CEF shall not, directly or indirectly, through any of its Representatives: (a) solicit, assist, facilitate, knowingly encourage or initiate (in each case including by way of discussion, negotiation, furnishing information, permitting any visit to any facilities or properties or entering into any understanding, arrangement or agreement) any inquiries, requests or proposals or offers regarding an Acquisition Proposal; (b) participate in any discussions or negotiations, including by furnishing any information relating to CEF or affording access to the business, properties, assets, books or records of CEF, with any Person (other than NOCL) regarding an Acquisition Proposal; (c) make a Change in Recommendation; (d) accept, approve, endorse or recommend, or propose publicly to accept, approve, endorse or recommend, any Acquisition Proposal; or (e) accept, approve, endorse, recommend or enter into, or publicly propose to accept, approve, endorse, recommend or enter into, any agreement in respect of an Acquisition Proposal (other than a confidentiality and standstill agreement permitted by the Arrangement Agreement). CEF has also agreed to cease and cause to be terminated and has ceased and caused to be terminated any solicitation, encouragement, discussion or negotiation with any Persons conducted prior to entering into the Arrangement Agreement by CEF or any of its Representatives with respect to any actual or potential Acquisition Proposal, and, in connection therewith, CEF has discontinued access to any virtual or physical data room established by CEF (and shall not establish or allow access to any other data rooms, virtual or otherwise or otherwise furnish information) and has requested (and exercised all rights it has to require) the return or destruction of all confidential information regarding CEF previously provided to any such Person. CEF has agreed that it shall not terminate, waive, release, amend, modify or otherwise forebear from the enforcement of, and use commercially reasonable efforts to prosecute and enforce, any agreement containing standstill provisions and any provision of any existing confidentiality agreement or any standstill agreement to which it is a party. Notwithstanding the foregoing and any other provision of the Arrangement Agreement, if at any time following the date of the Arrangement Agreement, CEF receives a written Acquisition Proposal not resulting from a breach of the foregoing non-solicitation covenants in the Arrangement Agreement and the CEF Board determines in good faith, after consultation with its financial advisors and outside legal advisors, (A) that such Acquisition Proposal constitutes or would reasonably be expected to constitute a Superior Proposal, and (B) that the failure to take the relevant action would be inconsistent with its fiduciary duties under applicable Law, then CEF may, following compliance with its obligations in the Arrangement Agreement to notify NOCL as described below: (a) furnish information with respect to CEF to the Person making such Acquisition Proposal; and/or (b) enter into, participate, facilitate and maintain discussions or negotiations with, and otherwise cooperate with or assist, the Person making such Acquisition Proposal; provided that CEF shall not, and shall not allow its Representatives to, disclose any non-public information to such Person without having entered into a confidentiality and standstill agreement with such Person that contains provisions that are no less favourable to CEF than those contained in the Confidentiality Agreement (a correct and complete copy of which confidentiality and standstill agreement shall be provided to NOCL before any such non-public information is provided), provided that such confidentiality and standstill agreement may not include any provision calling for an exclusive right to 39 negotiate with CEF and may not restrict CEF or its Representatives from complying with the foregoing non-solicitation covenants in the Arrangement Agreement, and shall promptly provide to NOCL any material non-public information concerning CEF provided to such other Person which was not previously provided to NOCL. CEF shall promptly (and in any event within 24 hours following receipt) notify NOCL (at first orally and thereafter in writing) in the event it receives, an Acquisition Proposal (including any request for non-public information relating to CEF on a consolidated basis or for access to the properties, books or records of CEF, in each case, in connection with an Acquisition Proposal), and shall provide a copy thereof to NOCL together with such details of the proposal, offer, inquiry or request as NOCL may reasonably request (including the identity of the Person making the Acquisition Proposal and the terms and conditions thereof), and shall reasonably inform NOCL in writing as to the status of developments and negotiations with respect to such Acquisition Proposal, including any changes to the material terms or conditions, of such Acquisition Proposal. Notwithstanding anything in the Arrangement Agreement to the contrary, if at any time following the date of the Arrangement Agreement CEF receives an Acquisition Proposal not resulting from a breach of the foregoing non-solicitation covenants in the Arrangement Agreement that the CEF Board concludes in good faith, after consultation with its financial and outside legal advisors, constitutes a Superior Proposal, the CEF Board may, subject to compliance with the procedures set forth in Section 7.2 of the Arrangement Agreement, authorize CEF to pay the Termination Payment and terminate the Arrangement Agreement and thereafter accept, recommend, approve or enter into such definitive agreement with respect to such Superior Proposal if the CEF Board determines in good faith, after consultation with its outside legal advisors, that failure to take such action would be inconsistent with its fiduciary duties under applicable Law, and if and only if: (a) CEF has complied fully with all of its obligations under Section 7.1 of the Arrangement Agreement; (b) it has provided NOCL with a copy of the Superior Proposal document and all supporting materials, including any financing documents supplied to the CEF Board in connection therewith, and written confirmation from CEF that the CEF Board has determined that the proposal constitutes a Superior Proposal; (c) the Matching Period shall have elapsed from the date that is the later of: the date NOCL received written notice advising NOCL that the CEF Board has resolved, subject only to compliance with Section 7.1 of the Arrangement Agreement, to terminate the Arrangement Agreement to enter into a definitive agreement with respect to such Superior Proposal; and the date the NOCL has received all of the materials set forth in Section 7.1(e)(ii) of the Arrangement Agreement; and (d) NOCL has offered to amend the terms of the Arrangement and the Arrangement Agreement during the Matching Period as described below, such Acquisition Proposal continues to be a Superior Proposal compared to the amendment offered by NOCL during the Matching Period. CEF has agreed that during the Matching Period, NOCL shall have the right, but not the obligation, to offer to amend the terms of the Arrangement and the Arrangement Agreement. The CEF Board shall review any offer by NOCL to amend the terms of the Arrangement and the Arrangement Agreement in good faith in order to determine, in the exercise of its fiduciary duties and in consultation with its financial and outside legal advisors, whether NOCL's amended offer, upon acceptance by CEF would cause the Superior Proposal giving rise to the Matching Period to cease to be a Superior Proposal.If the CEF Board so determines, CEF shall enter into an amended agreement with NOCL reflecting NOCL's 40 amended offer. If the CEF Board continues to believe, in good faith, in the exercise of its fiduciary duties and after consultation with its financial and outside legal advisors, that such Superior Proposal remains a Superior Proposal and therefore rejects NOCL's amended offer, if any, during the Matching Period or NOCL fails to enter into an agreement with CEF reflecting such amended offer during the Matching Period, CEF and the CEF Board may, subject to compliance with the other provisions hereof including payment of the Termination Payment, terminate the Arrangement Agreement, in order to accept, recommend, approve or enter into a definitive agreement in respect of the Superior Proposal. In the event that CEF provides the notice of a Superior Proposal described above on a date which is less than three business days prior to the Meeting, NOCL shall be entitled to require CEF to adjourn or postpone the Meeting to a date that is not more than five business days after the date of such notice. Nothing contained in the Arrangement Agreement shall prohibit the CEF Board from making a Change in Recommendation in the manner set forth in sections (a) or (b) of the definition thereof prior to the approval of the Arrangement by the CEF Shareholders, if the CEF Board determines, in good faith (after consultation with its financial advisor(s) and after receiving written advice of outside legal counsel), that such Change in Recommendation is necessary for the CEF Board to act in a manner consistent with its fiduciary duties under applicable Laws; provided that (i) not less than three business days before the CEF Board considers any proposal in respect of any such Change in Recommendation, CEF shall give the Purchaser Parties written notice of such proposal and promptly advise the Purchaser Parties of the proposed consideration of such proposal; (ii) the foregoing shall not relieve CEF from its obligation to proceed to call and hold the Meeting and to hold the vote on the Arrangement Resolution as provided in the Arrangement Agreement and in the Interim Order (provided that, except as required under applicable Laws, CEF shall be relieved from its obligations to continue to actively solicitproxies in favour of the Arrangement in such circumstances), except in circumstances where the Arrangement Agreement is terminated in accordance with its terms; and (iii) for greater certainty, in the event of any such Change in Recommendation, CEF shall pay the Termination Payment as required by the Arrangement Agreement. Termination Payment If at any time after the execution of the Arrangement Agreement a Termination Event occurs, then CEF shall pay in cash to or as directed by NOCL the Termination Payment in immediately available funds to an account designated by NOCL, and after such event but prior to payment of such amount, CEF shall be deemed to hold such funds in trust for NOCL.CEF shall only be obligated to pay one Termination Payment.Upon receipt of the Termination Payment by NOCL, notwithstanding anything else in the Arrangement Agreement, the Purchaser Parties shall have no further claim or remedy against CEF in respect of any Termination Event. If CEF fails to pay the Termination Payment when due under the Arrangement Agreement, and, in order to obtain such payment, the NOCL commences a suit that results in a judgement against CEF for such amount, CEF shall pay the costs and expenses (including reasonable fees and expenses of legal counsel) incurred by the NOCL in connection with such suit. Any Termination Payment payable by CEF shall be without deduction or withholding for, or on account of, any present or future Taxes, unless such deduction or withholding is required by Law.If CEF is required by applicable Laws to deduct or withhold any Taxes from any payment of a Termination Payment, (i) CEF shall make such required deductions or withholdings, and (ii) CEF shall remit the full amount deducted or withheld to the appropriate Governmental Entity in accordance with applicable Laws.To the extent that such amounts are so deducted or withheld, such amounts shall be treated for all purposes of the Arrangement Agreement as having been paid to NOCL. Fees and Expenses CEF and NOCL have agreed that they shall each be responsible for their own fees, costs and expenses incurredin connection with the Arrangement Agreement and the Arrangement.The Parties shall share 41 equally any filing fees payable for or in respect of any application, notification or other filing made under the Competition Act. Guarantees by NOCL and the Guarantor NOCL has unconditionally and irrevocably guaranteed, in favour of CEF, that it will carry out, or cause to be carried out, all of Acquisitionco's obligations under the Arrangement Agreement, including the due and punctual performance by Acquisitionco of Acquisitionco's obligation to pay the Consideration. The Guarantor has also unconditionally and irrevocably guaranteed in favour of CEF that it will carry out, or cause to be carried out, all of the obligations of NOCL and Acquisitionco hereunder, including the due and punctual payment of the Consideration.For greater certainty, CEF shall not be bound to exhaust its recourse against Acquisitionco or NOCL or to pursue any rights or remedies CEF may have against Acquisitionco or NOCL before seeking recourse against the Guarantor for any failure of NOCL or Acquisitionco to fulfill their obligations under the Arrangement Agreement, including the obligation to fund the Consideration at the Effective Time. Termination The Arrangement Agreement may be terminated at any time prior to the Effective Date: (a) by mutual written consent of NOCL, Acquisitionco and CEF; (b) by either NOCL and Acquisitionco or CEF if the Effective Time shall not have occurred on or prior to the Outside Date, except that the right to so terminate the Arrangement Agreement shall not be available to any Party whose failure to fulfill any of its obligations has been the cause of, or resulted in, the failure of the Effective Time to occur by such date; (c) by either NOCL and Acquisitionco or CEF if the Arrangement Resolution shall have failed to receive the requisite vote of the CEF Shareholders of record (voting together as a single class) for approval at the Meeting (including any adjournment or postponement thereof) in accordance with the Interim Order; (d) as provided in Section 6.4 of the Arrangement Agreement; provided that the Party seeking termination is not then in breach of the Arrangement Agreement so as to cause any of the conditions set forth in the Arrangement Agreement not to be satisfied; (e) by NOCL upon the occurrence of a Termination Event in respect of CEF; or (f) by CEF upon the acceptance, recommendation, approval or entering into by CEF of an agreement to implement a Superior Proposal, provided that CEF (i) has complied with its obligations set forth in Section 7.1 of the Arrangement Agreement and (ii) contemporaneously with the termination of the Arrangement Agreement pays the Termination Payment. Effect of Termination In the event of the termination of the Arrangement Agreement in the circumstances set out above, the Arrangement Agreement shall become void and neither Party shall have any liability or further obligation to the other Party thereunder, except with respect to the obligations set forth in Section 8.2, Sections 2.5(e) and (f), Sections 7.2, 7.3 and 7.4 (but only in respect of a Termination Event which has occurred, or in the case of a Termination Event in Section7.2(b), commenced) and, where applicable, Section 9.8 of the Arrangement Agreement, which shall survive any termination thereof.Nothing shall relieve any Party from liability for any breach of any provision of the Arrangement Agreement. No termination of the Arrangement Agreement shall affect the obligations of the Parties pursuant to the Confidentiality Agreement, except to the extent specified therein. 42 Amendments and Waivers The Arrangement Agreement and the Plan of Arrangement may, at any time and from time to time before or after the holding of the Meeting but not later than the Effective Time, be amended by mutual written agreement of the Parties, subject to the Interim Order and Final Order and applicable Laws. Either Party may (a) extend the time for the performance of any of the obligations or other acts of the other Party, (b) waive compliance with any of the other Party's agreements or the fulfillment of any conditions to its own obligations contained herein, and (c) waive inaccuracies in any of the other Party's representations or warranties contained herein or in any document delivered by the other Party; provided, however, that any such extension or waiver shall be valid only if set forth in an instrument in writing signed on behalf of such Party and such waiver shall apply only to the specific matters identified in such instrument. Governing Law The Arrangement Agreement shall be governed by and construed in accordance with the Laws of the Province of Alberta and the laws of Canada applicable therein, and the Parties hereto irrevocably attorn to the jurisdiction of the courts of the Province of Alberta. PRINCIPAL LEGAL MATTERS Court Approval and Completion of the Arrangement An arrangement of a corporation under the ABCA requires Court approval. Prior to the mailing of this Information Circular, the Corporation obtained the Interim Order authorizing and directing the Corporation to call, hold and conduct the Meeting in accordance with the Notice of Special Meeting, the ABCA and the Interim Order and, in connection therewith, to submit the Arrangement to the Meeting and to seek approval of the Arrangement Resolution from the CEF Shareholders in the manner set forth in the Interim Order.A copy of the Interim Order is attached as Appendix C to this Information Circular. Subject to the requisite approval of the Arrangement Resolution by CEF Shareholders at the Meeting, the hearing in respect of the Final Order is scheduled to take place on July 16, 2012 at 2:00 p.m. (Calgary time) at the Court of Queen's Bench of Alberta, 601- 5th Street S.W., Calgary, Alberta, or as soon thereafter as is reasonably practicable. At the hearing, any CEF Shareholder or other interested party who wishes to participate or to be represented or to present evidence or argument may do so, subject to filing with the Court a notice of intention to appear in accordance with the Alberta Rules of Court, serving such notice upon the solicitors of the Corporation on or before 12:00 p.m. (Calgary time) on July 11, 2012 and satisfying any other requirements as provided in the Interim Order.At the hearing for the Final Order, the Court will consider, among other things, the fairness and reasonableness of the Arrangement.The Court may approve the Arrangement either as proposed or as amended in any manner the Court may direct, subject to compliance with such terms and conditions, if any, or refuse to approve the Arrangement as the Court deems fit. Assuming that the Final Order is granted, and that the other conditions set forth in the Arrangement Agreement are satisfied or waived by the party or parties for whose benefit they exist, then the Articles of Arrangement will be filed with the Registrar to give effect to the Arrangement and all other arrangements and documents necessary to complete the Arrangement will be delivered as soon as reasonably practicable thereafter. Subject to receipt of the Final Order and the satisfaction of the other conditions to the completion of the Arrangement, the Effective Date of the Arrangement is expected to occur on or aboutJuly16, 2012. 43 MI 61-101 MI 61-101 is intended to regulate certain transactions to ensure equality of treatment among securityholders, generally requiring enhanced disclosure, approval by a majority of securityholders (excluding interested or related parties), independent valuations and, in certain circumstances, approval and oversight of the transaction by a special committee of independent directors. MI 61-101 provides that, in certain circumstances, where an "interested party", which includes a "related party", of an issuer is a party to a "connected transaction" or is entitled to receive a "collateral benefit" (as such terms are defined in MI 61-101) in connection with an acquisition transaction (such as the Arrangement), such transaction may be considered a "business combination" and subject to minority approval requirements.If "minority approval" is required, MI 61-101 requires that, in addition to the approval of the Arrangement Resolution by not less than 66⅔ percent of the votes cast by the CEF Shareholders present in person or represented by proxy and entitled to vote at the Meeting, the Arrangement must also be approved by a simple majority of the votes cast by the CEF Shareholders, excluding those votes attaching to CEF Shares beneficially owned, or over which control or direction is exercised, by related parties of CEF, which includes directors and officers of CEF who are considered to have received a "collateral benefit", as such term is defined in MI 61-101, as a consequence of the Arrangement. However, a related party is not considered under MI 61-101 to have received a collateral benefit if such related party and its "associated entities" (as defined in MI 61-101) beneficially owns, or exercises control or direction over, less than 1% of the issuer's outstanding equity securities or to certain transactions in which an independent committee of directors has determined, acting in good faith, that the value of the benefits received by a related party, net of any offsetting costs to the related party, is less than 5% of the value the related party expects to receive pursuant to the transaction, provided the independent committee's determination is disclosed in the disclosure document for the transaction. Payments to be paid to or other benefits to be received by any of the directors or executive officers of CEF as a consequence of the completion of the Arrangement may constitute a "collateral benefit" for purposes of MI 61-101 such that the Arrangement would therefore constitute a "business combination" under MI 61-101. None of the directors or officers and their respective associated entities own more than 1% of the outstanding CEF Shares other than Michael West and Timothy Ritchie (assuming the exercise of the CEF Options and vesting and settlement of CEF Units held by them). See "Interests of Certain Persons or Companies in the Arrangement" and "Information Concerning CE Franklin Ltd. - Ownership of Securities of CE Franklin Ltd". The value of the applicable benefits to be received by Mr. West and Mr. Ritchie, net of any offsetting costs, will be greater than 5% (to each of them) of the value of the consideration to be received by Mr. West and Mr. Ritchie, respectively, under the Arrangement in exchange for their CEF Shares.Accordingly, the change of control payment to Mr. West pursuant to his employment agreement,the payments to Mr. West and Mr. Ritchie for those CEF Units for which vesting will be accelerated due to the Arrangement and the payments to Mr. West and Mr. Ritchie relating to their non-competition agreements constitute a "collateral benefit" under MI 61-101 and, as a result, the Arrangement is considered a "business combination" which requires the approval of a simple majority of CEF Shareholders voting at the Meeting, excluding the CEF securities held by Mr. West and Mr. Ritchie, each a "related party" under MI 61-101. Consequently, Mr. West's 66,hares and Mr. Ritchie's 6,hares, which together represent approximately 0.4% of the issued and outstanding CEF Shares, will not be permitted to be voted on the Arrangement for purposes of determining whether the required minority approval has been obtained as provided by MI 61-101. 44 No formal valuation is required for the Arrangement under MI 61-101, as no interested party, whether alone or with joint actors, would, as a consequence of the Arrangement, directly or indirectly, acquire CEF and no interested party is a party to any connected transaction to the Arrangement which is a related party transaction for which CEF is required to obtain a formal valuation. Stock Exchange Delisting and Status as a Reporting Issuer Following the Arrangement CEF expects that the CEF Shares will be delisted from the Exchanges following the Effective Date. Following the Effective Date, it is also anticipated that an application will be made to the applicable securities regulatory authorities in Canada for an order deeming the Corporation to no longer be a "reporting issuer" for the purposes of applicable securities legislation. As a result, the Corporation will no longer be subject to the ongoing disclosure and other obligations currently imposed upon it under such legislation. Regulatory Approval In addition to the approval of CEF Shareholders and the Court, it is a condition precedent to the implementation of the Arrangement that all requisite regulatory approvals be obtained.Neither CEF nor NOCL is aware of any material approval or other action by any Governmental Entity that would be required to be obtained prior to the Effective Date, except as described below. If any additional filings or consents are required, such filings or consents will be sought but these additional requirements could delay the Effective Date or prevent the completion of the Arrangement. Under the Competition Act, the Arrangement is a "notifiable transaction". When a transaction is a notifiable transaction under the Competition Act, a pre-merger notification and prescribed information must be provided to the Commissioner of Competition and the transaction may not be completed until the expiry, waiver or termination of the applicable waiting period.The waiting period is 30 calendar days following the day on which the parties to the transaction submit the prescribed information unless, before the expiry of this period, the Commissioner of Competition notifies the parties that she requires additional information relevant to the Commissioner of Competition's assessment of the transaction. If the Commissioner of Competition requests additional information, the parties cannot complete the transaction until 30 calendar days after compliance with such request and if, at that time, there is no order in effect prohibiting completion. Where a transaction does not raise substantive issues under the Competition Act, the Commissioner of Competition may, upon application, issue an Advance Ruling Certificate under Section 102 of the Competition Act.Where an Advance Ruling Certificate is issued, the parties to the transaction are not required to file a pre-merger notification.Further, if the notifiable transaction to which the Advance Ruling Certificate relates is substantially completed within one year after the Advance Ruling Certificate is issued, the Commissioner of Competition cannot seek an order of the Competition Tribunal under the merger provisions of the Competition Act in respect of the notifiable transaction solely on the basis of information that is the same or substantially the same as the information on the basis of which the Advance Ruling Certificate was issued. Under the Competition Act, the Commissioner of Competition may decide to challenge the transaction or prevent its closing if the Commissioner is of the view that the transaction is likely to prevent or lessen competition substantially. NOCL and CEF will file a pre-merger notification and will apply for an Advance Ruling Certificate or in lieu thereof, a no-action letter, in respect of the transactions contemplated by the Arrangement. Completion of the Arrangement is subject to the condition that one or more of the following shall have occurred: (i) the applicable waiting period under section 123 of the Competition Act shall have expired or been terminated or waived, and the Commissioner has issued a letter to the Parties indicating that she 45 does not intend at that time to make an application under section 92 of the Competition Act precluding completion of the transactions contemplated by the Arrangement and any terms and conditions attached to any such letter shall be acceptable to each of NOCL and CEF, acting reasonably; or (ii) the commissioner shall have issued an Advance ruling Certificate in respect of the transactions contemplated by the Arrangement in form and substance acceptable to each of NOCL and CEF acting reasonably. Judicial Developments The Plan of Arrangement will be implemented pursuant to Section 193 of the ABCA which provides that, where it is impracticable for a corporation to effect a business arrangement under any other provisions of the ABCA, a corporation may apply to the Court for an order approving the arrangement proposed by such corporation.Pursuant to these sections of the ABCA, such an application will be made by CEF for approval of the Arrangement.See "Principal Legal Matters - Court Approval and Completion of the Arrangement" above.Although there have been a number of judicial decisions considering this Section and applications to various arrangements, there have not been, to the knowledge of CEF, any recent significant decisions which would apply in this instance.CEF Shareholders should consult their legal advisors with respect to the legal rights available to them in relation to the Arrangement. CERTAIN CANADIAN FEDERAL INCOME TAX CONSIDERATIONS In the opinion of Norton Rose Canada LLP, counsel for CEF, the following is a summary of the principal Canadian federal income tax considerations under the Tax Act relating to the Arrangement generally applicable to Holders.CEF Shares will generally be considered to be capital property to a Holder unless such CEF Shares are held by the Holder in the course of carrying on a business of trading or dealing in securities, or were acquired in one or more transactions considered to be an adventure in the nature of trade. Certain Holders who are residents of Canada for purposes of the Tax Act and whose CEF Shares might not otherwise qualify as capital property, may be entitled to make an irrevocable election in accordance with subsection 39(4) of the Tax Act to have their CEF Shares and every "Canadian security" (as defined in the Tax Act) owned by such Holder in the taxation year of the election and in all subsequent taxation years deemed to be capital property. Holders who do not hold their CEF Shares as capital property should consult their own tax advisors regarding their particular circumstances. This summary does not apply to a Holder: (i) that is a "financial institution", for the purposes of the mark-to-market rules in the Tax Act; (ii) an interest in which is a "tax shelter investment" as defined in the Tax Act; (iii) that is a "specified financial institution" as defined in the Tax Act; (iv) whose functional currency for the purposes of the Tax Act is the currency of a country other than Canada; or (v) who acquired their CEF Shares on the exercise of an employee stock option. Any such Holder should consult its own tax advisor with respect to the Arrangement. This summary is based upon: (i) the current provisions of the Tax Act and the Regulations in force as of the date hereof; (ii) all Proposed Amendments; and (iii) counsel's understanding of the current administrative policies and assessing practices of the Canada Revenue Agency published in writing and publicly available prior to the date hereof.Except for the Proposed Amendments, this summary does not take into account or anticipate any changes in law or administrative practice, nor does it take into account provincial or territorial tax laws of Canada or the tax laws of any foreign jurisdiction.No assurance can be given that the Proposed Amendments will be enacted as proposed (or at all) or that legislative, judicial or administrative changes will not alter the statements made herein. This summary is of a general nature only and is not intended to be, nor should it be construed to be, legal or tax advice to any particular Holder.Accordingly, each Holder should obtain independent advice as to the income tax consequences to them of the Arrangement. 46 Holders Resident in Canada The following section of the summary is applicable to a Resident Holder. Disposition of CEF Shares upon the Arrangement A Resident Holder who disposes of a CEF Share for the Consideration upon the Arrangement will realize a capital gain (or a capital loss) equal to the amount by which the Consideration exceeds (or is less than) the aggregate of the adjusted cost base of the CEF Share immediately before the disposition and any reasonable costs associated with the disposition.For a description of the tax treatment of capital gains and capital losses, see "Taxation of Capital Gains or Capital Losses" below. Dissenting Resident Holders A Resident Dissenting Holder will be deemed to have transferred such Resident Dissenting Holder's CEF Shares to Acquisitionco and will be entitled to receive a cash payment from Acquisitionco equal to the fair value of the Resident Dissenting Holder's CEF Shares.Such a Resident Dissenting Holder will realize a capital gain (or a capital loss) equal to the amount by which the cash payment received from Acquisitionco (exclusive of any interest) exceeds (or is less than) the aggregate of the adjusted cost base of the CEF Shares immediately before the disposition and any reasonable costs associated with the disposition.For a description of the tax treatment of capital gains and capital losses, see "Taxation of Capital Gains or Capital Losses" below. Interest awarded to a Resident Dissenting Shareholder by a Court will be included in the Resident Dissenting Shareholder's income for the purposes of the Tax Act. In addition, a Resident Dissenting Shareholder that, throughout the relevant taxation year, is a "Canadian-controlled private corporation" (as defined in the Tax Act) may be liable to pay a refundable tax of 6⅔% on its "aggregate investment income" (as defined in the Tax Act) including interest income. Additional income tax considerations may be relevant to Resident Dissenting Shareholders who fail to perfect or withdraw their claims pursuant to their Dissent Rights. Resident Dissenting Shareholders should consult their own tax advisors. Taxation of Capital Gains or Capital Losses Generally, one-half of any capital gain (a "taxable capital gain") realized by a Resident Holder in a taxation year must be included in the Resident Holder's income for the year, and one-half of any capital loss (an "allowable capital loss") realized by a Resident Holder in a taxation year must be deducted from taxable capital gains realized by the Resident Holder in that year (subject to and in accordance with rules contained in the Tax Act). Allowable capital losses for a taxation year in excess of taxable capital gains for that year generally may be carried back and deducted in any of the three preceding taxation years or carried forward and deducted in any subsequent taxation year against net taxable capital gains realized in such years, to the extent and under the circumstances described in the Tax Act. A Resident Holder that, throughout the relevant taxation year, is a "Canadian-controlled private corporation" (as defined in the Tax Act) may be liable to pay a refundable tax of 6⅔% on its "aggregate investment income" (as defined in the Tax Act), including any taxable capital gains. The amount of any capital loss realized on the disposition or deemed disposition of a CEF Share by a Resident Holder that is a corporation may, in certain circumstances, be reduced by the amount of dividends received or deemed to have been received by it on such CEF Share (and in certain circumstances a share exchanged for such CEF Share) to the extent and under circumstances prescribed by the Tax Act. Similar rules may apply where a corporation is a member of a partnership or a beneficiary of a trust that owns such CEF Shares or where a trust or partnership of which a corporation is a 47 beneficiary or a member is a member of a partnership or a beneficiary of a trust that owns any such CEF Shares. Resident Holders to whom these rules may be relevant should consult their own tax advisors. Holders Not Resident in Canada The following section of the summary is applicable to a Non-Resident Holder. Disposition of CEF Shares upon the Arrangement A Non-Resident Holder will not be subject to income tax under the Tax Act on any capital gain realized on the disposition of CEF Shares upon the Arrangement unless the CEF Shares are "taxable Canadian property" to the Non-Resident Holder at the time such CEF Shares are disposed of and such capital gain is not otherwise exempt from tax under the Tax Act pursuant to the provisions of an applicable income tax treaty between Canada and the country in which the Non-Resident Holder is resident. Provided the CEF Shares are listed on a "designated stock exchange" (as defined in the Tax Act, which includes the TSX) at the time of disposition, the CEF Shares will generally not constitute taxable Canadian property to a Non-Resident Holder, unless at any time during the 60-month period immediately preceding the disposition of the CEF Share: (i) the Non-Resident Holder, persons not dealing at arm's length with such Non-Resident Holder or the Non-Resident Holder together with all such persons, owned 25% or more of the issued shares of any class or series of shares of the capital stock of CEF; and (ii) more than 50% of the fair market value of the CEF Share was derived directly or indirectly, from one or any combination of real or immovable property situated in Canada, Canadian resource property, timber resource property, or any option in respect of, or interest in, or for civil law, rights in, property in any of the foregoing whether or not the property exists. Notwithstanding the foregoing, in certain circumstances set out in the Tax Act, CEF Shares could be deemed to be taxable Canadian property to a Non-Resident Holder. In the event CEF Shares constitute or are deemed to constitute taxable Canadian property to a Non-Resident Holder, the tax consequences of the Non-Resident Holder realizing a capital gain on the disposition of such CEF Shares under the Arrangement will be as described above under the heading "Holders Resident in Canada - Disposition of CEF Shares upon the Arrangement", subject to the Non-Resident Holder being entitled to relief under the provisions of an applicable income tax treaty between Canada and the country in which the Non–Resident Holder is resident. Non-Resident Holders whose CEF Shares are or may be taxable Canadian property are urged to consult with their own tax advisors with respect to the Canadian federal income tax consequences of disposing of CEF Shares pursuant to the Arrangement, including any resulting Canadian reporting obligations. Dissenting Non-Resident Holders A Non-Resident Dissenting Holder will be deemed to have transferred such Non-Resident Dissenting Holder's CEF Shares to Acquisitionco and will be entitled to receive a cash payment from Acquisitionco equal to the fair value of the Non-Resident Dissenting Holder's CEF Shares.Any resulting capital gain (or capital loss) realized by the Non-Resident Dissenting Holder will be subject to the same Canadian tax treatment as described above under "Holders Not Resident in Canada - Disposition of CEF Shares upon the Arrangement".An amount paid in respect of interest awarded by the Court to a dissenting Non-Resident Holder will generally not be subject to Canadian withholding tax. CERTAIN UNITED STATES FEDERAL INCOME TAX CONSIDERATIONS The following summary describes certain U.S. federal income tax considerations generally applicable to holders of CEF Shares with respect to the disposition of CEF Shares pursuant to the Arrangement.It addresses only holders that hold CEF Shares as capital assets within the meaning of Section 1221 of the Code.The following summary does not purport to be a complete analysis of all of the potential U.S. federal income tax considerations that may be relevant to particular holders in light of their particular 48 circumstances nor does it deal with persons that are subject to special tax rules, such as brokers, dealers in securities or currencies, financial institutions, mutual funds, insurance companies, tax-exempt entities, qualified retirement plans or other tax-deferred accounts, holders that own or have owned more than 5% of any class of CEF stock by vote or value (whether such stock is or was actually or constructively owned), regulated investment companies, common trust funds, holders subject to the alternative minimum tax, corporations that accumulate earnings to avoid U.S. federal income tax, persons holding CEF Shares as part of a straddle, hedge or conversion transaction or as part of a synthetic security or other integrated transaction, traders in securities that elect to use a mark-to-market method of accounting for their securities holdings, holders that have a "functional currency" other than the U.S. dollar, U.S. expatriates, and persons that acquired CEF Shares in a compensation transaction. In addition, this summary does not address persons that hold an interest in a partnership or other pass-through entity that holds CEF Shares, or tax considerations arising under the Laws of any state, local or non-U.S. jurisdiction or U.S. federal tax considerations (e.g., estate or gift tax) other than those pertaining to the income tax. The following is based on the Code, Treasury Regulations and administrative rulings and court decisions, in each case as in effect on the date hereof, all of which are subject to change, possibly with retroactive effect. The tax treatment of a partner in a partnership (or other entity classified as a partnership for U.S. federal tax purposes) may depend on both the partnership’s and the partner’s status. Partnerships that are beneficial owners of CEF Shares, and partners in such partnerships, should consult their own tax advisors regarding the U.S. federal, state, local and non-U.S. tax considerations applicable to them with respect to the disposition of CEF Shares pursuant to the Arrangement. Holders should consult their own tax advisors as to the tax consequences applicable to them in their particular circumstances, including the effects of U.S. federal, state, local, foreign and other tax Laws. IRS Circular 230 disclosure: To ensure compliance with requirements imposed by the IRS, we inform you that any U.S. federal tax advice contained in this document is not intended or written to be used, and cannot be used, for the purpose of (i) avoiding penalties under the Internal Revenue Code or (ii) promoting, marketing or recommending to another party any transaction or matter that is contained in this document. U.S. Holders Disposition of CEF Shares and Receipt of Cash Pursuant to the Arrangement A U.S. Holder that disposes of CEF Shares in the Arrangement generally will recognize capital gain or loss equal to the difference between (i) the amount of cash that the U.S. Holder is entitled to receive pursuant to the Arrangement and (ii) the U.S. Holder’s adjusted tax basis in the CEF Shares disposed of in the Arrangement. Gain or loss must be determined separately for each block of CEF Shares (i.e., CEF Shares acquired at the same cost in a single transaction) disposed of pursuant to the Arrangement. Capital gain of a non-corporate U.S. Holder derived with respect to a disposition of CEF Shares in which the U.S. Holder has a holding period exceeding one year generally will be subject to U.S. federal income tax at favourable rates. The deductibility of capital loss is subject to limitations. U.S. Holders are urged to consult their tax advisors regarding such limitations. If a U.S. Holder receives Canadian dollars pursuant to the Arrangement, the amount realized generally will equal the U.S. dollar value of the Canadian dollars received determined at the spot rate of exchange in effect on the date of actual or constructive receipt of the Canadian currency, regardless of whether the Canadian currency is in fact converted into U.S. dollars at such time. Generally, any gain or loss resulting from currency exchange fluctuations during the period from the date a U.S. Holder determines its amount realized to the date such amount in Canadian dollars is actually converted into U.S. dollars will be treated as ordinary income or loss. 49 Gain or loss, if any, realized by a U.S. Holder upon the disposition of such U.S. Holder’s CEF Shares will be treated as having a U.S. source for U.S. foreign tax credit limitation purposes. Exercise of Dissent Rights A U.S. Holder that exercises dissent rights in the Arrangement and is paid cash in exchange for all of such U.S. Holder’s CEF Shares generally will recognize capital gain or loss in an amount equal to the difference, if any, between (i) the amount of cash received by such U.S. Holder in exchange for such CEF Shares and (ii) the tax basis of such U.S. Holder in such CEF Shares surrendered.For this purpose, the amount realized generally will equal the U.S. dollar value of the Canadian dollars received determined at the spot rate of exchange in effect on the date of actual or constructive receipt of the Canadian currency, regardless of whether the Canadian currency is in fact converted into U.S. dollars at such time. Gain or loss, if any, realized by a U.S. Holder upon the exchange of such U.S. Holder’s CEF Shares will be treated as having a U.S. source for U.S. foreign tax credit limitation purposes. Non-U.S. Holders Disposition of CEF Shares Pursuant to the Arrangement A Non-U.S. Holder generally will not be subject to U.S. federal income tax on gain realized on the disposition of CEF Shares pursuant to the Arrangement, provided that (i) the gain is not effectively connected with the conduct of a trade or business by the Non-U.S. Holder in the U.S., and (ii) in the case of a Non-U.S. Holder that is an individual, such Non-U.S. Holder is not present in the U.S. for 183 days or more in the taxable year of the disposition. Income Effectively Connected with a U.S. Trade or Business If a Non-U.S. Holder is engaged in a trade or business in the U.S. and (i) gain realized on the disposition of CEF Shares pursuant to the Arrangement is effectively connected with the conduct of that trade or business, the Non-U.S. Holder generally will be subject to U.S. federal income tax on such effectively connected income on a net income basis in the same manner as if such Non-U.S. Holder were a U.S. Holder. In addition, if the Non-U.S. Holder is a corporation, it may also be subject to a branch profits tax (currently imposed at a rate of 30%), unless such Non-U.S. Holder is exempt from, or entitled to a reduction in, branch profits tax under an applicable tax treaty. Information Reporting and Backup Withholding Tax If certain information reporting requirements are not met, a holder may be subject to backup withholding tax (currently imposed at a rate of 28%) on (i) cash proceeds received on the disposition of CEF Shares pursuant to the Arrangement. Backup withholding tax is not an additional tax. A holder subject to the backup withholding tax rules will be allowed a credit of the amount withheld against such holder’s U.S. federal income tax liability and, if backup withholding tax results in an overpayment of U.S. federal income tax, such holder may be entitled to a refund, provided that the requisite information is correctly furnished to the IRS in a timely manner. Holders should consult their own tax advisors as to the information reporting and backup withholding tax rules. THE ABOVE SUMMARY IS NOT INTENDED TO CONSTITUTE A COMPLETE ANALYSIS OF ALL TAX CONSIDERATIONS APPLICABLE TO HOLDERS OF CEF SHARES WITH RESPECT TO THE DISPOSITION OF CEF SHARES PURSUANT TO THE ARRANGEMENT. HOLDERS SHOULD CONSULT THEIR OWN TAX ADVISORS AS TO THE TAX CONSIDERATIONS APPLICABLE TO THEM IN THEIR PARTICULAR CIRCUMSTANCES. 50 INTERESTS OF CERTAIN PERSONS OR COMPANIES IN THE ARRANGEMENT CEF has entered into an employment agreement with Michael S. West, President and Chief Executive Officer of CEF, dated April 7, 2008, and an employment agreement with Derren Newell, Vice President and Chief Financial Officer, dated February 2, 2012.The employment agreements provide for payments in the event of a "change of control" of CEF.A "change of control" event will occur if the Arrangement is completed and Mr. West and Mr. Newell will be entitled to payments of 24 months salary, benefits and bonus and 12 months salary, benefits and bonus, respectively, and immediate vesting of all CEF PSUs and CEF RSUs so held by Mr. West and Mr. Newell (all CEF Options held by Mr. West are already vested).The aggregate payments under the employment agreements with Mr. West and Mr. Newell will be approximately $1.5 million and $600,000, respectively (not including payments in respect of CEF Options, CEF PSUs and CEF RSUs). Pursuant to the terms of the CEF Stock Option Plan and CEF Unit Plan, CEF has granted CEF Options and CEF Units to officers of CEF.All of the CEF Options granted by CEF have vested as of the date of this Information Circular.Pursuant to the Plan of Arrangement and in accordance with the terms of the CEF Unit Plan, vesting of all unvested CEF Units will be accelerated effective at the Effective Time.Each CEF Optionholder shall exercise all of the CEF Options held by it, using the Option Loan and shall receive $12.75 in cash in exchange for each resulting CEF Share, less amounts required for repayment of the Option Loan and statutory employee tax withholdings pursuant to the Arrangement.CEF Unitholders shall have CEF Shares distributed to them from the EBP Trust on a one-for-one basis for each CEF RSU and a portion of the CEF PSUs outstanding and shall receive $12.75 in cash in exchange for each resulting CEF Share less statutory employee tax withholdings pursuant to the Arrangement.The remaining holders of CEF PSUs shall receive $12.75 in cash, from CEF, in full satisfaction of each remaining CEF PSU less statutory employee tax withholdings.As at the date of this Information Circular, CEF had outstanding 668,ptions, 235,s and 354,s issued to directors and officers of CEF.The aggregate payment to such officers for the resulting CEF Shares and the remaining CEF PSUs, prior to taking into consideration statutory employee tax withholdings and net of the exercise price for the CEF Options, is approximately $4.7 million from CEF Options, $3 million from CEF PSUs and $4.5 million from CEF RSUs. All of the CEF Options are fully vested.An aggregate of $4.2 million in payments results from unvested CEF Units which will vest as a result of the Arrangement. Pursuant to the terms of the CEF DSU Plan, CEF has granted CEF DSUs to directors of CEF.Pursuant to the terms of the CEF DSU Unit Plan and the Arrangement, directors of CEF which hold CEF DSUs will be entitled to receive $12.75 in cash in full settlement of each CEF DSU so held.At the date of this Information Circular, CEF had outstanding 117,s.The aggregate payment to directors is approximately $1.5 million from CEF DSUs. Four senior officers of CEF, including Mr. West and Mr. Ritchie, have entered into non-competition, non-solicitation and confidentiality agreements with CEF dated May 30, 3012 providing for certain restrictions on such officers following the Effective Time with respect to the use and disclosure of confidential information, competing with CEF and the solicitation of certain types of business from customers or suppliers of CEF.In consideration for entering into such agreements, the officers have received, in the aggregate, $50,000. As both Mr. West and Mr. Ritchie hold more than 1% of the outstanding CEF Shares (assuming the exercise of the CEF Options and vesting and settlement of the CEF Units held by them) and as a result of the acceleration of vesting of CEF RSUs and CEF PSUs held by Mr. West and Mr. Ritchie, the above described change of control payment to Mr. West and the payments made to Mr. West and Mr. Ritchie in consideration for the non-competition agreement described above, the Arrangement is considered to be a "business combination" under MI 61-101.See "Principal Legal Matters - MI 61-101". Directors and executive officers of CEF own beneficially, directly or indirectly, or exercise control or direction over, an aggregate of approximately 136,hares and are entitled to acquire an aggregate of 1,376,409 additional CEF Shares upon exercise or settlement of the CEF Options, CEF PSUs, CEF RSUs and CEF DSUs, as applicable, subject to the right of CEF, in the case of the CFU 51 PSUs, CFU RSUs and CFU DSUs, to elect to pay cash to settle the obligations thereunder equal to the fair market value of CEF Shares.Each has agreed to vote all of their CEF Shares in favour of the Arrangement Resolution and all other matters to be considered at the Meeting. Schlumberger beneficially owns approximately 9,729,hares representing approximately 55.8% of the issued and outstanding CEF Shares.Schlumberger has agreed to vote all such CEF Shares in favour of the Arrangement Resolution and all other matters to be considered at the Meeting. The Special Committee has retained CIBC to be its financial advisor with respect to the Arrangement.CIBC will receive fees from CEF for the financial advisory services rendered, payment of which is contingent upon the completion of the Arrangement. None of the principal holders of CEF Shares or any director or executive officer of CEF or any associate or any affiliate of any foregoing persons, has or had any material interest in any transaction in the last three years or any proposed transaction that materially affected, or will materially affect, CEF or any of its affiliates except as disclosed above or elsewhere in this Information Circular (including the documents incorporated by reference) or the Appendices hereto. Pursuant to the Arrangement Agreement, CEF is permitted to secure "run off" directors' and officers' liability insurance for the current and former directors and officers of CEF, covering claims made prior to or within six years after the Effective Date, which has a scope and coverage substantially equivalent in scope and coverage to that currently provided pursuant to CEF's directors' and officers' insurance policies. INFORMATION CONCERNING CE FRANKLIN LTD. General Information Concerning CE Franklin Ltd. CEF is a reporting issuer in British Columbia, Alberta and Ontario.The CEF Shares are listed and posted for trading on the TSX under the symbol "CFT" and are listed and posted for trading on the NASDAQ under the symbol "CFK".CEF's head office is located at Suite 1800, 635 8th Avenue S.W., Calgary, Alberta, T2P 3M3. The registered office of the Corporation is located at 3700 Devon Tower, 400 Third Avenue S.W., Calgary, Alberta, T2P 4H2. The business of CEF is supplying products and services to the energy industry.CEF distributes pipe, valves, flanges, fittings, production equipment, tubular products and other general oilfield supplies to oil and gas producers in Canada as well as to the oil sands, refining, heavy oil, petrochemical, forestry and mining industries. These products are distributed through its 39 branches, which are situated in towns and cities serving particular oil and gas fields of the western Canadian sedimentary basin. Price Range and Trading Volume of CEF Shares The CEF Shares are listed and posted for trading on the TSX under the symbol "CFT".The following table sets forth the closing price range and trading volume of the CEF Shares as reported by the TSX for the periods indicated: Period High ($) Low ($) Close ($) Volume May June July August September October 52 Period High ($) Low ($) Close ($) Volume November December January February March April May June 1-14 On May 30, 2012, the date that the Arrangement was publicly announced, the closing price of CEF Shares on the TSX was $9.35.On June 15, 2012, the date of this Information Circular, the closing price of CEF Shares on the TSX was $12.70. The CEF Shares are listed and posted for trading on the NASDAQ under the symbol "CFK".The following table sets forth the closing price range, in U.S. dollars, and trading volume of the CEF Shares as reported by the NASDAQ for the periods indicated: Period High ($) Low ($) Close ($) Volume May June July August September October November December January February March April May June 1-14 On May 30, 2012, the date that the Arrangement was publicly announced, the closing price of CEF Shares on the NASDAQ was U.S. $9.07.On June 15, 2012, the date of this Information Circular, the closing price of CEF Shares on the NASDAQ was U.S.$12.34. Previous Purchases No CEF Shares have been purchased by CEF during the 12 months preceding the date of this Information Circular other than purchases pursuant to CEF's normal course issuer bid.Under the normal course issuer bid, in the preceding 12 months, CEF purchased an aggregate of 9,hares at prices ranging from $8.13 to $8.64, with an average price of $8.27. Previous Distributions No securities of CEF have been distributed during the five years preceding the date of this Information Circular other than distributions made pursuant to the exercise of CEF Options.In the preceding five years, CEF has distributed an aggregate of 379,hares pursuant to the exercise of CEF Options at prices ranging from $3.83 to $12.80, with an average price of $7.80. 53 Ownership of Securities of CE Franklin Ltd. As at the date of this Information Circular, the issued share capital of CEF consisted of 18,021,hares. In addition, 724,ptions, 244,s, 378,s and 117,s were outstanding.To the knowledge of the directors and officers of CEF, after reasonable inquiry, no person or company beneficially owns, or exercises control or direction over, more than 10% of the outstanding CEF Shares other than Schlumberger, which holds 9,729,hares through its wholly owned subsidiary, Wilson Distribution Holdings LLC, representing approximately 55.8% of the outstanding CEF Shares. The names of the directors and officers of CEF and the respective numbers and percentages of CEF securities owned, or over which control or direction is exercised, by each of the directors and officers of CEF and, to their knowledge, after reasonable enquiry, their respective associates, as at the date hereof are as set out in the following table. Name and Position Held # of CEF Shares Held % of CEF Shares Held # of CEF Options Held % of CEF Options Held # of CEF PSUs Held % of CEF PSUs Held # of CEF RSUs Held % of CEF RSUs Held # of CEF DSUs Held % of CEF DSUs Held James E. Baumgartner Vice-President, Commercial Strategies % N/A N/A Merv Day Senior Vice-President, Business Development % 0 0 % % % N/A N/A Robert J. Engbloom, Secretary 0 0
